Exhibit 10.1
MASTER AGREEMENT
     This Master Agreement (the “Agreement”) is entered into on 30th day of
June, 2008, with an effective date of January 1, 2009 (the “Effective Date”) by
and between Vision Business Process Solutions Inc., (“Perot Systems”), a
Delaware Corporation with its principal place of business at 2300 West Plano
Parkway, Plano, Texas — 75075 and athenahealth, Inc. (“Athena”), a Delaware
corporation with a principal place of business at 311 Arsenal Street, Watertown,
MA 02472. Perot Systems and Athena are referred to herein as the “Parties” and
each as a “Party.”
     WHEREAS, Athena is a provider of a web-based physician practice management
system (the “athenaNet System” or “athenaNet”), including revenue-cycle and
clinical-cycle services, to medical practices in the United States, and whereas
Perot Systems is a provider of outsourced data processing and other business
process services;
     WHEREAS, Athena wishes to engage Perot Systems to perform on behalf of
Athena the data processing and business process services specified in this
Agreement and Perot Systems wishes to be engaged to provide such services on
behalf of Athena, subject to the terms and conditions contained in this
Agreement; and
     WHEREAS, because the services provided by Perot Systems are substantially
integrated into Athena’s business workflow, the Parties acknowledge their joint
commitment during the term of this Agreement to communicate effectively,
coordinate efforts, and work diligently towards improving and enhancing the
efficiency and quality of the Parties’ coordinated workflows.
     NOW THEREFORE, in consideration of the mutual covenants and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:
1. RELATIONSHIP MANAGEMENT AND PROCESS IMPROVEMENT
a. Relationship Managers. Each Party shall appoint an individual (“Relationship
Manager”) to serve as the primary point of contact for all issues concerning the
relationship between the Parties, including but not limited to coordinating
decisions regarding each Statement of Work and the provision of Services. Each
Relationship Manager will be reasonably available to discuss matters of mutual
concern with the other Party at its request. Both Relationship Managers will
have direct access to the top officers at their respective organizations to
resolve issues promptly. Each Party’s Relationship Manager may be changed at any
time by giving written notice to the other Party. The Relationship Managers
shall meet, or conduct a telephone conference, at least weekly, to clarify and
mutually resolve matters arising under this Agreement.
b. Account Executives. Within six (6) months following the Effective Date, and
thereafter at all times during the term of this Agreement, Perot Systems shall
have hired a U.S.-based employee working full time on the Athena and Perot
Systems relationship. Such individual shall spend at least one (1) week per
month on-site

1



--------------------------------------------------------------------------------



 



at Athena’s principal place of business in Watertown, Massachusetts, and shall
have sufficient authority within Perot Systems to expedite senior management
decisions on whether and how to implement mutually proposed work process
enhancements. Within thirty (30) days following the Effective Date, and
thereafter at all times during the term of this Agreement, Athena shall have
designated an employee to work on managing the Athena and Perot Systems
relationship. Such individual shall spend approximately one (1) week per month
working with Perot Systems, and shall have sufficient authority within Athena to
expedite senior management decisions on whether and how to implement mutually
proposed work process enhancements.
c. Continuous Process Improvement. Throughout the term of this Agreement, each
Party respectively agrees to commit significant internal time and resources
toward improving the efficiency and quality of the Parties’ coordinated
workflows involved in the provision of Services under this Agreement. The
Parties will work toward a goal within sixty (60) days following the Effective
Date to establish a common methodology that they will use together to achieve
mutually agreed workflow efficiency and quality improvements. Each Party will
allocate at least two full-time personnel to this effort, with sufficient skills
and experience to accomplish the mutually agreed process improvement goals.
d. Availability of Operational Information. The Parties recognize that, to
achieve the mutually agreed process improvement goals described above, each
Party will require access to the other Party’s data concerning the inputs into
and results of its business workflows solely related to the Services provided
under this Agreement, including without limitation aggregate user productivity
data with respect to Services with FTE-based pricing, volume forecasts, shift
schedules, and training materials and documentation, and such other information
and documentation. Therefore, each Party agrees to disclose relevant data to the
other Party in a spirit of mutual openness and cooperation and Perot Systems
will disclose such data and information as reasonably requested by the other
Party. Any such disclosures shall be treated by the receiving Party at all times
as Confidential Information of the disclosing Party subject to all of the
obligations regarding Confidential Information provided in this Agreement.
Neither Party shall be required or expected to disclose any such information if
such disclosure would violate an important corporate policy which it is
impracticable or infeasible to revise to accommodate the disclosures
contemplated under this Agreement, or would violate any legal or regulatory
requirement.
2. PROVISION OF SERVICES
a. Statements of Work. Under the terms and subject to the conditions and
obligations of this Agreement, Perot Systems will provide to Athena the services
(the “Services”) that are specified from time to time in a mutually agreed
statement of work (“Statement of Work”), in the form attached hereto as
Exhibit A, each of which shall be become a part of this Agreement. In the event
of a conflict between the terms of this Agreement and a Statement of Work, the
terms

2



--------------------------------------------------------------------------------



 



specified in a Statement of Work shall govern with respect to such Statement of
Work.
b. Change Orders. Athena may from time to time during the term of this Agreement
request in writing commercially reasonable changes in the scope of Services
delivered pursuant to this Agreement that do not alter the fundamental nature of
the obligations and/or the rights of either Perot Systems or Athena. Upon
receipt of each such request from Athena (a “Change Request”), Perot Systems
will evaluate the impact that the Change Request will have on the resources
required by Perot Systems to perform the Services, the charges then payable to
Perot Systems under this Agreement and any other consequential changes. Perot
Systems will give written notice to Athena as to the results of such evaluation
within fifteen (15) business days following the date of receipt of a Change
Request from Athena, which response will indicate whether Perot Systems agrees
to implement the Change Request. If Perot Systems agrees, Perot Systems will set
forth: (i) the change in cost, if any, to Athena and (ii) the schedule
associated with implementing the Change Request and (iii) any other
consequential changes. Athena will then notify Perot Systems in writing within
fifteen (15) business days of receipt of such notice from Perot Systems whether
or not to implement the Change Request in accordance with Perot Systems’ advice
regarding cost and implementation schedule. Any change resulting from a Change
Request must be evidenced in the form of a written change order (“Change Order”)
in the form attached hereto as Exhibit B. Until and unless reduced to a mutually
acceptable Change Order, executed by the parties to this Agreement, no Change
Request will alter the terms and conditions of this Agreement.
c. Service Locations. All Services shall be provided by Perot Systems at the
facilities designated on Exhibit C attached hereto, as updated by the Parties
from time to time. Perot Systems may from time to time determine, for business
and operational reasons, that it wishes to perform Services at a new Perot
Systems facility whether in the same geographic area, or in another country,
city, or other geographic area not listed on Exhibit C (a “New Location”). In
such case, Perot Systems shall notify Athena of (i) its intent to provide
Services at such New Location, (ii) which Services it intends to perform at such
New Location, (iii) the quality assurance measures that will be applied to the
Services at such New Location, (iv) a proposed schedule for implementation of
Services at the New Location, and (v) other relevant details regarding the New
Location and transfer of Services to the New Location. Following receipt of such
notice, Athena must notify Perot Systems within thirty (30) days of any
objection to the provision of Services in such New Locations. If Athena fails to
object within such 30-day period, then it shall have been deemed to have
consented. Athena shall not unreasonably withhold its consent to the provision
of services in a New Location, provided that, without limitation, Athena shall
not be deemed to have unreasonably withheld consent if it reasonably determines
based on all available information that the quality of services to be provided
at the New Location will be lower than at the prior location. Any New Location
in a country not yet listed on Exhibit C must be a separate legal entity that is
duly formed and authorized to

3



--------------------------------------------------------------------------------



 



conduct business and provide the Services in that country, and must be owned,
directly or indirectly by Perot Systems Corporation (a “New Entity”), and each
such New Entity must have executed and delivered to the Parties the “New Entity
Agreement” attached hereto as Exhibit D prior to providing any Services under
this Agreement.
d. Subcontracting. Perot Systems may not subcontract the provision of Services
without prior written permission of Athena, provided that Perot Systems may
arrange for the performance of some or all of the Services by its affiliated
companies listed on Exhibit C and by New Entities pursuant to an executed New
Entity Agreement, pursuant to a transfer pricing agreement or other arrangement,
and provided further that Perot Systems will remain subject to and responsible
for its obligations and undertakings in this Agreement.
e. Forecasting. Athena shall provide to Perot Systems volume forecasts for the
various Services quarterly according to the following schedule:

      Forecast Delivery Date   Forecast Period
November 1st
  January – December
 
   
February 1st
  April – March
 
   
May 1st
  July – June
 
   
August 1st
  October – September

Forecast volumes are not inclusive of variance buffers (defined within each
Statement of Work) within which it is assumed there would be no degradation in
timeliness or quality performance.
3. PAYMENT
a. Payment Amount. In consideration for the provision of the Services, Athena
will pay Perot Systems monthly a fee (prorated for any partial month) calculated
based on each applicable Statement of Work.
b. Additional Charges. In addition to the fees set forth in the applicable
Statements of Work, Athena will be responsible for payment of any and all
excise, use and sales taxes levied by the United States or by any state of the
United States upon Athena and upon Perot Systems with respect to the Services,
provided that Perot Systems will promptly notify Athena of the need to make any
necessary filings with respect to such charges or to pay such charges to the
extent Perot Systems has notice or knowledge thereof. Perot Systems will
cooperate with Athena in any reasonable effort to limit such charges or to seek
legally appropriate refunds or abatements. Notwithstanding the foregoing, Perot
Systems will be responsible for (i) payment of property taxes, income and excise
taxes, franchise taxes, employment taxes and other taxes and tariffs levied on
Perot Systems by reason of either their doing business, domicile, place of
operations, retention and payment of employees, status, revenue, or property,
and (ii) any and

4



--------------------------------------------------------------------------------



 



all taxes, tariffs or other charges imposed by any other governmental body or
authority other than the United States or any state of the United States in
connection with the Services. Notwithstanding the foregoing, in the event that
Perot Systems notifies Athena that a non-U.S. governmental body or authority
intends to impose a tariff, sales, service, excise tax, or other similar tax on
the provision of such Services, then Athena will work with Perot Systems to
choose a new location for the provision of such Services that are not subject to
such taxes or, if such relocation is not commercially feasible, to discuss in
good faith a modification to the pricing for such services to reflect sharing of
increased costs due to such new tax obligation.
c. Billing and Payment.

  i.   Transaction-Based Payment. For Services which are billed on a per
transaction or other per unit basis, as set forth in the applicable Statement of
Work, Perot Systems will invoice Athena for the Services provided during the
previous calendar month and also submit to Athena a spreadsheet showing the
number of transactions executed during the preceding month as calculated by
Perot Systems based on transaction information contained in the athenaNet System
(“Monthly Transactions Spreadsheet”). If Perot Systems, in its reasonable
opinion, disputes the calculations contained in the Monthly Transactions
Spreadsheet, calculated based on the transaction information available in
athenaNet System, then Perot Systems shall be entitled to generate the invoice
for Services rendered during the previous calendar month, based on the
transaction information available with Perot Systems on its own systems and
Athena shall make payment of such invoice within thirty (30) days from the date
of such invoice. In the event Athena notifies the Perot Systems’ Relationship
Manager in writing within fifteen (15) business days from the date of invoice
that the Monthly Transactions Spreadsheet created by the transaction information
available on the Perot Systems’ systems is inaccurate, then the Parties’
Relationship Managers shall discuss the issues and work together to promptly
reconcile the discrepancies and thereafter, such dispute shall be settled in
accordance with the dispute resolution mechanism set forth in Section 18(j) of
this Agreement; provided however, Athena shall pay any undisputed amounts to
Perot Systems within thirty (30) days from the date of invoice.     ii.  
Hourly-Based Payment. For Services which are billed on a FTE basis, as set forth
in the applicable Statement of Work Perot Systems will invoice Athena monthly
for the applicable Services provided by the mutually agreed minimum number of
FTEs in the previous month. Athena shall pay Perot Systems for a minimum of 168
hours per FTE per month (“Minimum FTE Hours”), any mutually agreed training
specifically relating to the Services and any other specific costs in

5



--------------------------------------------------------------------------------



 



      relation to such Statement of Work, and not for any training that is not
specifically related to the Services. Each invoice will set forth an accounting
for the costs pertaining to specific training provided by Athena to Perot
Systems’ staff specific to the Services or any other specific mutually agreed
cost or expense incurred by Perot Systems in respect of the Services (other than
the Minimum FTE Hours) on which it is based reasonably sufficient for Athena to
verify any necessary calculations in respect of any expenses and costs, other
than the minimum FTE hours. The Parties acknowledge that their aim is to limit
the hourly-based payment method to initial piloting of new Service areas or
piloting Services to be performed in a new manner or New Location and the terms
and conditions in respect of the same shall be mutually agreed between the
Parties and set forth in the applicable Statement of Work or in a Change Order
under the applicable Statement of Work.     iii.   General Payment Terms.

  (A)   All amounts payable hereunder shall be paid to Perot Systems in United
States Dollars by wire transfer to an account designated by Perot Systems. The
Perot Systems invoices will reflect any adjustments to past invoices that may be
required under an applicable Statement of Work or otherwise. Athena shall pay
all amounts due under this Agreement within thirty (30) days from the date of
the applicable invoice. If Athena in good faith disputes all or any portion of
the applicable invoice generated by Perot Systems (“Invoice Dispute”), then
Athena shall, within fifteen (15) business days of the date of invoice, provide
Perot Systems a detailed written explanation of Athena’s basis for disputing in
good faith the amounts invoiced by Perot Systems (“Invoice Dispute Notice”);
provided however, if Athena notifies Perot Systems in writing of any bona-fide
dispute, then Athena shall pay the undisputed portion of the invoice pending
resolution of such Invoice Dispute. The Parties shall promptly and diligently
cooperate with each other to resolve the Invoice Dispute.     (B)   If the
Parties cannot resolve the Invoice Dispute, the Parties shall address follow the
dispute resolution mechanism set forth in Section 18 (j) of this Agreement.    
(C)   Late payments shall accrue interest from the due date at the lesser of
(i) one and half percent per month, to accrue on a daily basis with monthly
rests, or (ii) the maximum rate permitted by law in either case to run from the
due date until payment in full.     (D)   With respect to the rates and fees for
charges stated in each Statement of Work that have been in effect for at least
one year,

6



--------------------------------------------------------------------------------



 



      commencing on the first anniversary of the Effective Date of this
Agreement and on each anniversary thereafter during the term of this Agreement
(each, an “Anniversary”), if the relevant employment cost index or such other
equivalent index in the United States of America (the “ECI”) effective as of the
date of August 31 immediately prior to the Anniversary (the “Current ECI”) is
higher than the ECI effective on August 31 of the preceding year then, effective
as of such Anniversary, the then-current rates for such charges shall be
increased by an amount equal to the Adjusted ECI.     (E)   “Adjusted ECI” means
(i) one-half of the net percentage increase in the ECI or, (ii) if at such
adjustment date, the annualized payment rate by Athena to Perot Systems with
respect to the Services is greater than twice the payment for such Services in
calendar year 2008, one-quarter of the net percentage increase in the ECI.    
(F)   If the relevant ECI ceases to be published, then Perot Systems and Athena
will agree on and substitute another comparable measure published by the same or
another reputable source.

d. Monthly Minimums. Notwithstanding anything contained elsewhere in this
Section, the amount invoiced for each respective Service represented by a
Statement of Work shall be subject to the following monthly minimum threshold
(“Monthly Minimum”) calculated on a Service by Service basis:

  i.   80% of the average transaction volume from the prior month, adjusted for
business days; or     ii.   50% of the average transaction volume from two
months prior, adjusted for business days; or     iii.   25% of the average
transaction volume from three months prior, adjusted for business days; or    
iv.   80% of the most recent forecast volume for the month in question,
inclusive of any off-cycle forecast updates

For example, the Monthly Minimum for April shall be equal to the greater of:

  1.   80% of the March volume, adjusted for business days     2.   50% of the
February volume, adjusted for business days     3.   25% of the January volume,
adjusted for business days     4.   80% of the most recent forecast for April

e. Pricing Review. Promptly following July 1 during each contract year following
the Effective Date, the Parties will review the relative number of FTEs engaged
by Perot Systems on the Services based on data over the 12 month period
preceding June 30 of such calendar year. If during such period the percentage of
FTEs engaged on the Payer Contact Services exceeds 50% of all FTEs engaged

7



--------------------------------------------------------------------------------



 



by Perot Systems on behalf of Athena during such period, then Perot Systems
shall have the right to request a review and restructuring of pricing for all
Services, and Athena shall cooperate in good faith with Perot Systems in such
review and restructuring.
4. TERM AND TERMINATION
a. Term. This Agreement will have a term beginning on the Effective Date and
continuing for a period of five (5) years (the “Initial Term”). Following the
Initial Term, unless either Party has given at least fifteen (15) months notice
of its intent to terminate, this Agreement shall automatically renew for
additional two-year periods and shall continue until the earlier of: (i) either
Party giving at least fifteen (15) months prior written notice of termination,
or (ii) the termination or expiration of all Statements of Work as provided in
this Agreement or in the applicable Statement of Work executed by the Parties
under this Agreement.
b. Termination for Cause by Athena. Notwithstanding the foregoing, Athena may:
(i) terminate a Statement of Work under this Agreement if Perot Systems
materially breaches any applicable Statement of Work or this Agreement and does
not cure such breach or default within thirty (30) days after receiving written
notice from Athena specifying the breach or default, (ii) terminate this
Agreement, if Perot Systems materially breaches the obligations or conditions in
Section 7, (iii) terminate this Agreement, if Perot Systems makes any assignment
for the benefit of creditors, is insolvent or unable to pay its debts as they
mature in the ordinary course of business, (iv) terminate this Agreement, if
Perot Systems commits any material act of dishonesty, gross carelessness or
willful misconduct in material performance of this Agreement, (v) terminate this
Agreement, if Perot Systems has instituted by or against it any proceedings in
bankruptcy or under any insolvency laws or for reorganization, receivership or
dissolution (and if involuntary, the proceeding is not dismissed within
60 days), or (vi) in the absence of such termination it is not possible for
Athena to maintain an effective compliance plan as required to be maintained by
the Parties pursuant to Section 10 (a) of this Agreement.
c. Termination for Cause by Perot Systems. Perot Systems may (i) terminate the
applicable Statement of Work under this Agreement or this Agreement, if Athena
materially breaches the applicable Statement of Work this Agreement and does not
cure such breach or default within thirty (30) days after receiving written
notice from Perot Systems specifying the breach or default (except that Athena
will have only ten (10) business days to cure any breach of any payment term of
this Agreement), (ii) terminate this Agreement, if Athena breaches the
obligations or conditions in Section 7, (iii) terminate this Agreement, if
Athena makes any assignment for the benefit of creditors, is insolvent or unable
to pay its debts as they mature in the ordinary course of business,
(iv) terminate this Agreement, if Athena commits any material act of dishonesty,
gross carelessness or willful misconduct in material performance of this
Agreement (v) terminate this Agreement, if Athena has instituted by or against
it any proceedings in

8



--------------------------------------------------------------------------------



 



bankruptcy or under any insolvency laws or for reorganization, receivership or
dissolution, or (vi) in the absence of such termination it is not possible for
Perot Systems to maintain an effective compliance plan as required to be
maintained by the Parties pursuant to Section 10 (a) of this Agreement. In
addition to the rights set forth above and notwithstanding any other provision
of this Agreement, Perot Systems may terminate the provision of Services as to
any client or customer of Athena without terminating this Agreement by
terminating the applicable Statement of Work under which Services are being
provided for such client or customer of Athena by providing written notice
thereof to Athena if in the absence of such cessation it is not possible for
Perot Systems to maintain an effective compliance plan as required to be
maintained by the Parties pursuant to Section 10 (a) of this Agreement, provided
that Perot Systems provides to Athena before or at the time of such notice an
explanation for the cessation in enough detail to permit Athena to investigate
and verify it, and provided further that the date specified for Perot Systems’
cessation of services to the Athena customer will be effective no earlier than
thirty (30) days after provision of notice to Athena.
d. Termination Without Cause. Notwithstanding the foregoing, either Athena or
Perot Systems may terminate a Statement of Work under this Agreement upon
providing prior written notice to the other Party of at least the minimum
termination notice period as set out in the applicable Statement of Work for
termination without cause.
e. Effect of Termination.

  i.   Termination of this Agreement shall automatically terminate all
Statements of Work entered into under this Agreement.     ii.   Payment on
Termination. Upon the termination of this Agreement pursuant to Sections 4 (b),
(c) or (d), Perot Systems will immediately cease providing all Services under
all Statements of Work executed under this Agreement and upon termination of an
individual Statement of Work pursuant to Sections 4 (b), (c) or (d), Perot
Systems will immediately cease providing Services under the applicable Statement
of Work. Within fifteen (15) days after any termination, Athena will pay to
Perot System any unpaid fees properly due for Services performed and other
applicable charges, taxes, costs and expenses to the effective date of
termination or expiration, and Perot Systems will credit (or pay in the event of
a credit that cannot be applied) any unapplied credits properly due with respect
to Services performed to the date of termination or expiration, all as per the
terms of the applicable Statement of Work.     iii.   Transition Assistance.
Unless Perot Systems has properly terminated the Agreement under Section 4.c. or
unless Athena fails to timely make the foregoing final payment, Perot Systems
will provide a

9



--------------------------------------------------------------------------------



 



      reasonable amount of assistance to Athena in connection with the
transition of the Services to Athena or a third party; provided, however, that
without Perot Systems’ written consent such assistance will in no event be
required beyond twelve (12) months or such other shorter period as mutually
agreed between the parties, following the termination date or expiration date.
Athena will pay Perot Systems its reasonable fees for such assistance, which
fees will be consistent with those fees usually and customarily charged by Perot
Systems to its customers for similar services, together with any out-of-pocket
costs and expenses reasonably incurred by Perot Systems in connection with such
services. Perot Systems may require a prepayment against such costs, based on a
good faith estimate communicated to Athena in writing. Notwithstanding the
foregoing, Perot Systems may require Athena and any third party to which it
renders assistance to enter into a written confidentiality agreement with Perot
Systems, in a form reasonably proposed by Perot Systems, in connection with such
assistance. In no event will such assistance, in the absence of such agreement,
require that Perot Systems disclose to Athena or to any third party any
confidential or proprietary information which is a trade-secret or held subject
to similar considerations of confidentiality or which is otherwise not
adequately protected, in Perot Systems’ good faith judgment, by patent,
copyright or similar registration under a United States, India and/or other
applicable international statutory regime for the protection of intellectual
property rights.     iv.   Except as other wise agreed and set out in a
Statement of Work, the termination of any Statement of Work pursuant to
Sections 4 (b) or 4 (c) shall not affect the rights and obligations of the
Parties arising out of or in connection with any other Statements of Work under
this Agreement.

5. ALTERNATIVE DATA PROCESSING PLATFORM
     The Parties acknowledge that during the term of this Agreement, Athena may
undertake to develop a vendor-focused data entry platform for managing and
processing data entry offline prior to re-importing the processed data back into
the athenaNet System. The purpose of such alternative platform would be to
realize efficiencies in data processing, and the quality of data processing with
respect to Athena’s services. If such platform is developed and made available
by Athena during the term of this Agreement, the Parties agree to develop a
pilot test of such platform on mutually agreeable terms, and will each devote
appropriate resources to accomplish the goals of the pilot test. If, following
such pilot test, Athena determines that using the alternative platform for data
processing presents significant benefits and is viable in the context of the
Parties’ business relationship, Perot Systems will cooperate with Athena in
migrating work to such platform on a reasonable and mutually agreeable
timeframe, costs, charges and other terms of Service.

10



--------------------------------------------------------------------------------



 



6. OWNERSHIP OF DATA AND INTELLECTUAL PROPERTY
a. Athena Property. All data, statistics, records, reports, programs,
procedures, rules, business processes, formats, screens, functionality and
similar items disclosed or provided by Athena or obtained by Perot Systems from
Athena in connection with this Agreement, including but not limited to data and
databases consisting of data provided by Athena under this Agreement that have
been processed or altered by Perot Systems and the formats for such data, and
any intellectual property rights associated with the foregoing, including
without limitation patents, trademarks, copyrights, trade secrets, and
derivative works thereof, but excluding Perot Systems Property (“Athena
Property”) is and will at all times remain the sole property of Athena or
Athena’s customers. No license is hereby granted to Perot Systems in connection
with such Athena Property, other than permission to use such items as specified
in this Agreement.
b. Perot Systems Property. All data, statistics, records, reports, programs,
procedures, rules, business processes, formats, screens, functionality and
similar items disclosed or provided by Perot Systems or obtained by Athena from
Perot Systems in connection with this Agreement, other than data and databases
consisting of data provided by Athena under this Agreement that have been
processed or altered by Perot Systems and the formats for such data, and any
intellectual property rights associated with the foregoing, including without
limitation patents, trademarks, copyrights, trade secrets, and derivative works
thereof, but excluding Athena Property (“Perot Systems Property”) is and will at
all times remain the sole property of Perot Systems, including any software or
other technology developed by Perot Systems in connection with the Services or
in connection with establishing electronic communication inter-face and/or
connectivity with Athena, even if developed specifically for Athena or provided
directly or indirectly to Athena in connection with the Services. No license is
hereby granted to Athena in connection with such items.
7. CONFIDENTIALITY
a. Use and Disclosure of Confidential Information. Each Party (i) shall hold the
disclosing Party’s Confidential Information in strict confidence employing at
least those precautions in this regard that such Party employs to protect its
own similar information, (ii) shall not use the disclosing Party’s Confidential
Information or disclose it to any third parties without the disclosing Party’s
written consent, except for use by, or disclosure to, its own employees,
officers, directors, consultants, authorized agents and affiliates as needed to
perform its obligations or pursuant to its rights under this Agreement, and
(iii) shall ensure that any of its employees, officers, directors, consultants,
authorized agents and affiliates who access or use such Confidential Information
are each bound by a written agreement to protect such Confidential Information
to the same extent as required by this Agreement. Notwithstanding the foregoing,
either party may (i) disclose the general terms and length of term of this
Agreement to such Party’s current and

11



--------------------------------------------------------------------------------



 



prospective business partners and investors, and (ii) disclose the terms of this
Agreement to the extent necessary to comply with applicable securities laws.
b. “Confidential Information” means information concerning a Party’s technology
or business that Perot Systems receives from Athena or that Athena receives from
Perot Systems in connection with this Agreement, including, without limitation,
computer programs and codes, data relating to the disclosing Party’s customers
and customer transactions and other technical, business, financial, customer and
product development plans, forecasts, strategies and information about the Party
or its business, including without limitation Athena Property and Perot Systems
Property, as the case may be. “Confidential Information” will not include
Protected Health Information or information that (i) is otherwise agreed by the
Parties in writing not to be Confidential Information, (ii) is in or (through no
improper action or inaction by the Party receiving it or any affiliate, agent or
employee) enters the public domain, (iii) is established by the receiving Party
using contemporaneous business records to have been rightfully in that Party’s
possession or known by it prior to receipt from the disclosing Party, (iv) is
established by the receiving Party using contemporaneous business records to
have been rightfully disclosed to the receiving Party by another person without
restriction, or (v) is established by the receiving Party using contemporaneous
business records to have been independently developed by the receiving Party by
persons without access to the Confidential Information and without use of any
such information. No provision of this Agreement will prevent disclosure to a
governmental entity or agency in connection with any governmental or regulatory
approval, or pursuant to the lawful requirement or request of a governmental
entity or agency, provided that reasonable measures are taken against further
disclosure.
c. Conflicting Services. Perot Systems shall implement physical, administrative
and technical measures to prevent the use or disclosure of Athena’s Confidential
Information by or to employees of Perot Systems who are engaged in the provision
of Substantially Similar Services to its other customers to those provided by
Perot Systems to Athena pursuant to this Agreement. Such measures shall comprise
of, in addition to other measures that Perot Systems may implement:
(i) assigning dedicated team leads, supervisors and project managers who will
provide Services to Athena pursuant to this Agreement and, during the time they
are assigned to the Athena account, are not assigned to other clients to whom
Perot Systems renders Substantially Similar Services, (ii) employing technical
measures to ensure that employees never have access to computer screens or
content with respect to both the Services and Substantially Similar Services,
(iii) providing regular training to employees on Perot Systems confidentiality
policies and procedures, (iv) granting to Athena the right to review the
qualifications of operational managers working on the Athena account, and (v)
such other measures as may be mutually agreed by the Parties and set out in a
Statement of Work under this Agreement.

12



--------------------------------------------------------------------------------



 



For purposes of this Section, “Substantially Similar Services” means systems,
software or services that perform or facilitate physician practice management;
patient registration; patient scheduling; billing or accounts receivable
generation and tracking; practice financial performance reporting, recovery of
patient demographic, insurance and charge data; charge posting; tracking or
follow-up on collections; electronic health records; clinical order and results
management; any other activity which is a substitute for some or all of the
athenaNet System functions; or any services or software that are materially and
functionally comparable to or intended (as indicated by marketing or promotional
programs) to compete with or replace all or any of the Services that may be
provided by Perot Systems to Athena pursuant to this Agreement on the athenaNet
System.
d. Protected Health Information. The Parties acknowledge and agree that Perot
Systems is acting as the “Business Associate” of Athena in the course of
performing Services under this Agreement, as defined under HIPAA. For purposes
of this Agreement, “HIPAA” means the Health Insurance Portability and
Accountability Act of 1996, including any amendments and all final rules and
regulations adopted under that Act. The Parties therefore agree to be bound by
the Business Associate Terms and Conditions attached hereto as Exhibit E and
incorporated herein with respect to PHI. For purposes of this Agreement, “PHI”
means Protected Health Information, as that term is defined under HIPAA.
e. Return of Confidential Information and PHI. Upon termination of Services
under this Agreement for any reason, except to the extent that such use may be
reasonably required under this Agreement, including but not limited to the
provision of transition assistance, Perot Systems will immediately cease any and
all use of all Confidential Information, and will immediately return all such
information in its possession to Athena.
f. Injunction. Each Party acknowledges and agrees that due to the unique and
highly sensitive nature of the Confidential Information and PHI, money damages
alone cannot adequately remedy any breach of obligations under this Agreement to
keep such information confidential and secure and that any such breach of those
obligations will result in irreparable harm to the Party to which the obligation
of security and confidentiality is owed. The Parties therefore agree that upon
any such breach or any threat thereof, the aggrieved Party will be entitled to
appropriate equitable relief in the form of injunction or court order, in
addition to whatever remedies for damages it might have at law. The provisions
of this Section will apply only to the obligations of confidentiality and
security under Sections 7 and 8 of this Agreement.
8. SECURITY MEASURES
Capitalized terms used in this Section, but not otherwise defined, shall have
the same meaning as those terms in 45 CFR §§160 through 164. In addition to and
without diminishing its other obligations under this Agreement with respect to
privacy, security and confidentiality, Perot Systems will:

13



--------------------------------------------------------------------------------



 



a. Establish and enforce appropriate clearance procedures and supervision to
assure that its workforce follows the requirements of the Agreement consistent
with the requirements of HIPAA;
b. Act immediately and effectively to terminate access to PHI by any of its
staff upon that person’s termination or reassignment;
c. Provide appropriate training for its staff to assure that its staff complies
with its obligations consistent with the requirements of HIPAA;
d. Implement appropriate disposal and reuse procedures with respect to documents
and equipment to protect PHI consistent with the requirements of HIPAA;
e. Implement appropriate authentication and access controls to safeguard PHI
consistent with the requirements of HIPAA;
f. Use mutually agreed appropriate encryption when it transmits PHI
electronically;
g. Not store PHI beyond periods necessary to perform work under the Agreement
and to conduct reasonable troubleshooting and quality control checking in
connection with performance of such work;
h. Maintain a formal program to comply with privacy and security requirements,
including written policies;
i. Maintain a full time privacy officer on location at all Perot Systems’
facility listed on Exhibit C hereto;
j. Not perform or allow performance of any work under the Agreement other than
on Perot Systems company premises and ensure that such facilities are guarded on
a 24 hour a day basis and access to them is controlled by key cards and posted
guards or similar protection;
k. Restrict entry into work processing areas by proximity cards or similar
protection;
l. Restrict employee access to the Internet, e-mail, and removable media,
including without limitation smart cards, USB devices, floppy disks, CDs, DVDs,
removable hard drives, and tapes, to deter removal of PHI from Perot Systems’
premises;
m. Actively maintain an appropriate business continuity and disaster recovery
plan to restore operations and Services within the timeframes specified in the
Perot Systems Business Continuity Plan attached hereto as Exhibit F, as updated
by Perot Systems from time to time. Perot Systems shall provide Athena with at
least thirty (30) days advance written notice of any changes in such timeframes

14



--------------------------------------------------------------------------------



 



n. Actively maintain controls in the areas of information technology, security,
and business operations sufficient to maintain a current Type 2 SAS-70 Opinion
regarding the sufficiency of Athena’s controls and a current ISO 27001
certification or its equivalent. The Parties shall agree on mutually acceptable
variations from the foregoing with respect to New Locations that have not yet
obtained a SAS-70 or ISO 27001 audit.
The security measures adopted by Perot Systems at any New Location shall be at
least as stringent as those measures in effect at the Perot Systems Chennai,
India facilities.
9. ATHENANET SYSTEM ACCESS
For purposes of this Agreement, the “athenaNet System” shall mean software
applications, associated databases and associated technology assembled or
created by and made available by Athena that comprises the multi-user practice,
and clinical management system available on an ASP basis. The athenaNet System
technology includes, without limitation, the screens, functions, and formats for
organizing or presenting data and data made available by Athena as part of the
athenaNet System, and the manuals, specifications, instructions, and training
provided by Athena in connection with the athenaNet System, whether written or
otherwise.
For the purposes of performance of the Services under this Agreement, Perot
Systems may need access rights to other electronic systems or databases of
Athena (“Other Systems”).
The “athenaNet System” and “Other Systems” are hereafter referred to
collectively as the “Athena Systems.”
Perot Systems shall, and shall ensure that all of its users take the following
steps when accessing the Athena Systems that:
a. To the extent necessary for provision of Services under this Agreement,
during the term of this Agreement, Athena hereby grants to Perot Systems the
right to access and use, including, without limitation, where it is necessary
for provision of the Services, the right to modify, change, upload and download
any data, information or other types of documentation and/or inputs in or from,
the Athena Systems on a non-exclusive basis subject to the terms and conditions
contained herein.
b. Perot Systems will not access or use the Athena Systems other than in
compliance with the procedures and policies that Athena shall provide to Perot
Systems from time to time, including without limitation procedures and policies
for administering role-based access levels, and adding and removing users.
c. To the extent that any software, hardware, equipment or other electronic
system at Athena is necessary for use by Perot Systems for provision of services

15



--------------------------------------------------------------------------------



 



and such software, hardware, equipment or other electronic system is licensed to
Athena by a third party, then Perot Systems will not access or use such system
other than in compliance with such license, and Athena will provide the terms
and restrictions of such license to Perot Systems. Athena shall secure Perot
Systems the right to access and use any such third party system or software and
Athena shall pay any fees, costs & expenses associated with such access.
d. Perot Systems will not knowingly, directly or indirectly, export or transmit
(i) any software, application, access to any Athena Systems or any related
documentation or technical data, or (ii) any product (or any part thereof),
process, or service that is the direct product of any service under this
Agreement in or to the People’s Republic of China, Afghanistan, Iraq or any
group Q, S, W, Y or Z country specified in Supplement No. 1 of Section 770 of
the United States Export Administration Regulations or to any other country to
which such export or transmission is restricted by such regulation or statute,
without the prior written consent, if required, of the Office of Export
Administration of the United States Department of Commerce, or such other
governmental entity as may have jurisdiction over such export or transmission.
In addition, and without limitation of the foregoing, Perot Systems will not
knowingly, directly or indirectly, export or transmit any of the foregoing to
any country other than as required to perform the Services or its obligations
under this Agreement.
e. Perot Systems will not access or use the Athena Systems unless and to the
extent requested by Athena in writing for purposes of performing its obligations
under the Agreement. No access to or use of Athena Systems is transferable to a
third party by Perot Systems, provided that Perot Systems may transfer access or
use of such Athena Systems to an affiliate that is wholly owned, directly or
indirectly, by Perot Systems Corporation, solely to the extent required to
perform the Services.
f. In accessing or using the Athena Systems Perot Systems will not (i) make such
access or use in connection with provision of any services to any third party;
(ii) make such access or use other than through and by its own employees who are
registered with Athena individually as authorized users thereof; (iii) make such
access or use other than by electronically secure means and methods approved in
advance in writing by Athena and only by the use of unique and confidential
Login IDs and passwords applied to each individual user; (iv) resell, lease,
encumber, sublicense, distribute, publish, transmit, provide such access or use
to any third party in any medium whatsoever; (v) make such access or use on any
public system or multiple computer or user arrangement or network accessible by
anyone except Athena and Perot Systems; (vi) derive specifications from, reverse
engineer, reverse compile, disassemble, or create derivative works based on
Athena systems, applications; (vii) copy data or screens except on an occasional
basis as necessary to accomplish its work or, (viii) knowingly input or post
through or to the Athena Systems any content that is illegal, threatening,
harmful, lewd, offensive or defamatory or that infringes the intellectual
property rights, privacy rights or rights of publicity of others or that
contains any virus, worm,

16



--------------------------------------------------------------------------------



 



Trojan Horse or other mechanism to damage or impair the operation of Athena
Systems, or to grant unauthorized access to Athena Systems.
g. Perot Systems will not make or operate or permit operation of any copy of any
elements of the Athena Systems, except as explicitly authorized by Athena in
writing or except as is necessary for the provision of Services under this
Agreement. If and to the extent that Perot Systems makes or operates any copy
of, the Athena Systems, such copy will belong exclusively to Athena and will be
located only upon a server to which Athena is the sole owner of the root
password; and Perot Systems will not restrict or permit restriction of
electronic or physical access of Athena to such server.
h. In accessing or using the Athena Systems, Perot Systems will not order,
review, access or use any data in excess of that reasonably necessary for it to
perform the Services or its obligations under this Agreement.
i. Perot Systems will limit access to, and use of, the Athena Systems by its
personnel to mutually agreed secure levels. Perot Systems is responsible for the
actions of individuals to which Perot Systems grants access to the Athena
Systems. If Perot Systems or any of its employees discloses user credentials to
an unauthorized person, Perot Systems is validating the identity and authority
of such person to act on its behalf as to any access or use of Athena Systems
with such credentials and will be responsible for such access and use. Perot
Systems will notify Athena immediately if it becomes aware of any unauthorized
use of Athena Systems username or password, or, where applicable, a Perot
Systems user making more than three (3) failed system log-on attempts during any
given day, and will take reasonable steps with the Athena to shut off access by
the individual associated with such username and associated password.
j. With respect to a facility owned or leased by or on behalf of Perot Systems
where it creates, receives, maintains or transmits PHI on behalf of Athena,
where applicable, including without limitation any facility listed on Exhibit C
hereto, Perot Systems shall implement administrative, physical and technical
safeguards that reasonably and appropriately protect the confidentiality,
integrity and availability of PHI.
10. COMPLIANCE WITH LAWS
a. In General. Each Party agrees to comply with all applicable laws, rules and
regulations in its performance of this Agreement, including but not limited to
applicable healthcare and export laws, rules and regulations. Perot Systems and
Athena will each implement and maintain a compliance program intended to conform
in material respects with the guidelines set forth in the United States
Sentencing Guidelines and the Compliance Program Guidance for Third Party
Medical Billing Companies issued by the Office of the Inspector General of
Health and Human Services. To the extent that such compliance by a Party
reasonably requires the cooperation of, or information from, another Party, then

17



--------------------------------------------------------------------------------



 



such other Party will cooperate and provide any information necessary at that
other Party’s own expense.
b. Change in Law. The Parties recognize that various laws and regulations are
developing in connection with the Services; and, they will promptly negotiate in
good faith to amend this Agreement as necessary so as to incorporate any legally
required contractual provisions and to allocate fairly between them the costs
and burdens, if any, associated with performance of specific, legally required
contractual features or measures beyond those set forth herein or otherwise
existing as of the Effective Date.
c. Compliance with New York Law.

  i.   To the extent that in connection with this Agreement each Party receives
or has access to health information sourced from or provided by the State of New
York or any agency thereof, it agrees to be in compliance with the New York
State AIDS/HIV Related Confidentiality Restrictions Notice hereinafter stated:

      “This information has been disclosed to you from confidential records,
which are protected by state law. State law prohibits you from making any
further disclosure of this information without the specific written consent of
the person to whom it pertains, or as otherwise permitted by law. Any
unauthorized further disclosure in violation of state law may result in a fine
or jail sentence or both. A general authorization for the release of medical or
other information is not sufficient authorization for further disclosure.”

  ii.   Both the Parties further agree not to disclose Medicaid Confidential
Data as defined under statues or regulations of the State or New York without
prior written approval of the New York State Department of Health Office of
Medicaid Management.     iii.   To the extent that in connection with this
Agreement a Party receives or has access to eligibility data from Medicare or
any Medicaid Program, each Party will each restrict its access to such Medicaid
and Medicare eligibility data to the sole purpose of verification of patient
eligibility for Medicaid and Medicare benefits respectively where the patient
has requested such payment for medical services.

d. Compliance with International Worker Protection Laws. Perot Systems will
comply with employee and workplace laws, regulations, and requirements in the
countries in which Perot Systems provides Services under this Agreement. Perot
Systems will provide to Athena, upon Athena’s reasonable request from time to

18



--------------------------------------------------------------------------------



 



time, appropriate written assurances regarding the specific compliance steps and
measures that Perot Systems has taken.
11. REPRESENTATIONS AND WARRANTIES
a. Representations, Warranties and Covenants of Athena. Athena represents and
warrants to Perot Systems that:

  i.   Neither Athena nor its agents nor to its knowledge its customers with
respect to which Perot Systems will provide Services: (A) has been convicted of
a federal health care crime; (B) has been excluded from participation in any
federal health care program; or (C) is currently under investigation or involved
in any legal proceeding which may lead to such a conviction or exclusion. Athena
will notify Perot Systems immediately if any of the foregoing occur, upon which
Perot Systems will have the right to terminate this Agreement immediately (in
the event that Athena or its agents are convicted, excluded) or to cease or
suspend the provision of services to the particular customer as otherwise
provided for in this Agreement (in the event that an Athena customer is
convicted or excluded), provided that right to such termination, cessation or
suspension will be exercised if at all within sixty (60) days of such notice.  
  ii.   During the term of this Agreement, it will implement and maintain a
compliance program intended to conform in material respects with the guidelines
set forth in the U.S. Sentencing Guidelines and the Office of Inspector
General’s Compliance Program Guide for Third Party Medical Billing Companies.
Upon request, a copy of its compliance plan will be provided to Perot Systems,
on condition that it is treated as Confidential Information.     iii.   (A) It
has all requisite corporate power and authority to execute, deliver and perform
its obligations under this Agreement, including authority from all clients or
customers for which services will be furnished under this Agreement, (B) the
execution, delivery and performance of this Agreement has been duly authorized
by it, and (C) no approval, authorization or consent of any governmental or
regulatory authority is required to be obtained by it or made in order for it to
enter into and perform its obligations under this Agreement.     iv.   On a
continuing basis throughout the term of this Agreement, Athena shall not
knowingly or as a result of gross negligence permit any media, data (including
data necessary for the Services) or software provided by it to Perot Systems to
contain any code, virus or other mechanism to disable, adversely affect, harm,
or grant unauthorized access or use to Athena systems, equipment or data. Athena
shall

19



--------------------------------------------------------------------------------



 



      promptly notify Perot Systems of any such code, virus or mechanism upon
its discovery by Athena.     v.   On a continuing basis throughout the term of
this Agreement that no software provided by Athena to Perot Systems or used by
it with respect to performance of the Services violates any applicable law or
regulation of the United States or any of its states regarding export or import
of software, technology or encrypted data, including, but not limited to,
encryption software, and that all necessary governmental permits, licenses and
approvals have been obtained and will be maintained to permit performance of the
Services as contemplated in this Agreement.

b. Representations, Warranties and Covenants of Perot Systems. Perot Systems
represents and warrants to Athena that:

  i.   Neither Perot Systems nor its agents or subcontractors: (A) has been
convicted of a federal health care crime; (B) has been excluded from
participation in any federal health care programs; or (C) is currently under
investigation or involved in any legal proceeding which may lead to such a
conviction or exclusion. Perot Systems will notify Athena immediately if any of
the foregoing occur whereupon Athena will have the right to terminate this
Agreement immediately in the event that Perot Systems or its agents or
subcontractors are convicted or excluded provided that right to such
termination, will be exercised if at all within sixty (60) days of such notice.
    ii.   During the term of this Agreement, it will implement and maintain a
compliance program intended to conform in material respects with the guidelines
set forth in the U.S. Sentencing Guidelines and the Office of Inspector
General’s Compliance Program Guide for Third Party Medical Billing Companies.
Upon request, a copy of its compliance plan will be provided to Athena, on
condition that it is treated as Confidential Information.     iii.   On a
continuing basis throughout the term of this Agreement, Perot Systems shall not
knowingly or as a result of gross negligence permit any media, data or software
provided by it to Athena to contain any code, virus or other mechanism to
disable, adversely affect, harm, or grant unauthorized access or use to Athena
systems, equipment or data. Perot Systems shall promptly notify Athena of any
such code, virus or mechanism upon its discovery by Perot Systems.     iv.   It
has sufficient right and title to all third party software, hardware, or other
equipment (other than Athena Systems) which it uses in the provision of Services
under this Agreement, and on a continuing basis throughout the term of this
Agreement Perot Systems will comply with

20



--------------------------------------------------------------------------------



 



      all the terms and conditions of licenses or consents agreed by Perot
Systems with a third party in respect of any software, hardware or other
equipment (other than Athena Systems or third party software, hardware or other
equipment provided by or on behalf of Athena) of such third party, which it uses
for the provision of Services under this Agreement.     v.   On a continuing
basis throughout the term of this Agreement that no software provided by Perot
Systems to Athena or used by it with respect to performance of the Services
violates any applicable law or regulation of the United States or any of its
states or under the laws of India or any other country in which Services are
provided, its states or political subdivisions regarding export or import of
software, technology or encrypted data, including, but not limited to,
encryption software, and that all necessary governmental permits, licenses and
approvals have been obtained and will be maintained to permit performance of the
Services as contemplated in this Agreement.     vi.   On a continuing basis
throughout the term of this Agreement, that the encryption software provided by
it to Athena for use in connection with the Services and used by Perot Systems
in connection with the Services complies substantially with the encryption
requirements set forth in HCFA Internet Security Policy issued November 24,
1998, as it may be amended or updated from time to time, and provides encryption
protection equal to or exceeding 128 bit encryption.     vii.   (i) It has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement, (ii) the execution, delivery and performance
of this Agreement has been duly authorized by it, and (iii) no approval,
authorization or consent of any governmental or regulatory authority is required
to be obtained by it or made in order for it to enter into and perform its
obligations under this Agreement.     viii.   All of the terms and conditions
contained in this Agreement, including without limitation the terms and
conditions addressing choice of law, choice of forum, and dispute resolution
contained in this Agreement, are valid and enforceable with respect to each
Perot Systems entity, in each jurisdiction in which Perot Systems may provide
Services.

12. AUDITS
a. Each Party will keep accurate and appropriate business records pertaining to
(a) the operational information as specified in Section 2 (d) of the Agreement,
(b) Change Orders, (c) physical, administrative, and technical security controls
and measures in respect of Confidential Information as specified in Section 7
(c) of the Agreement, (d) the security measures to be maintained as specified in
Section

21



--------------------------------------------------------------------------------



 



8 of the Agreement, (e) access to and use of Athena Systems and VCIS,
(f) compliance program specified in Section 10 (a) of the Agreement; and
(g) financial records to substantiate the details of transactions specified in
the invoices billed by Perot Systems to Athena, solely as they relate to the
Services provided under this Agreement. Each Party will have the right to audit
the other Parties’ records to the extent reasonably necessary to verify any
reports provided by such Party, to verify compliance with the security measures
outlined in this Agreement, and to verify each Party’s compliance with its other
obligations under this Agreement or to verify any charge or payment amount. Such
audit will take place, upon reasonable written notice to the Party being
audited, during regular business hours, and at the principal offices of the
Party, including without limitation any New Entity, or at any location of Perot
Systems or any New Entity, or at a mutually agreed location. All audits will be
scheduled in such a manner as not to interfere unreasonably with the operations
of the Party subject to the audit. The party conducting audit shall bear the
costs relating to the audit.
b. Unless otherwise provided in a Statement of Work, Perot Systems will have the
right to request an audit of Athena not more often than once during any
consecutive twelve (12) month period, starting from the Effective Date. Athena
will have the right to request an audit of each of Perot Systems not more often
than once during any consecutive twelve (12) month period, starting from the
Effective Date. At Athena’s written request during the course of any audit under
this Agreement, Perot Systems will promptly make available to it financial
records to substantiate the details of the invoices billed to Athena hereunder.
c. In addition to the rights outlined above in this Section, Athena shall have
the right, from time to time during the term of the Agreement, upon reasonable
advance notice no more frequently than quarterly, to request results of security
assessments, reports, and/or audits conducted by Perot Systems of the physical,
administrative, and technical security measures in place at any facility at
which Services are provided.
13. INDEMNIFICATION
a. Indemnification by Perot Systems. Perot Systems will defend, indemnify, and
hold Athena and its directors, officers, employees, agents, shareholders,
partners and representatives harmless from and against any third party claims,
losses, actions, demands, liabilities or damages, including reasonable
attorneys’ fees, (collectively “Losses”) incurred with respect to a settlement
between Athena and a third party (pursuant to the procedure set forth below with
respect to compromise or settlement) or a final award by a Court of competent
jurisdiction as payable by Athena to a third party (payable upon such settlement
or award) and resulting from (i) a disclosure of Confidential Information of
Athena in violation of Section 7 of this Agreement, (ii) a violation of the
Business Associate Terms and Conditions hereto, (iii) bodily injury or death of
a person (to the extent not resulting from the acts or omissions of Athena or
any representative of Athena) arising as a proximate result of incorrect data
entered in data fields in athenaNet

22



--------------------------------------------------------------------------------



 



System by Perot Systems, (iv) liability for any taxes and/or any related
interest or penalty and reasonable attorneys’ fees associated with any failure
to fulfill Perot Systems’ obligations as to taxes hereunder, or (v) infringement
of any third party intellectual property rights solely by the Services provided
by Perot Systems to Athena under this Agreement. The foregoing indemnity in
respect of any third party claim of infringement by the Services of any third
party’s right in any intellectual property shall not apply to the extent the
alleged infringement was based on or attributable to (A) any combination,
operation or use of any Service with any equipment or programs which are not
either supplied by Perot Systems or specified in the Statement of Work or this
Agreement for that purpose or approved by Perot Systems; (B) use or modification
of any intellectual property provided by Athena and such use or modification by
Perot Systems was within the scope of a Statement of Work and this Agreement;
(C) compliance with the specifications provided by Athena; (D) any use by Athena
of Services in a manner for which it was not designed or provided;
(E) modifications of Services by Athena or any third-party unless approved by
Perot Systems, or (F) the use of any trademark, trade name, product name or
similar right which was selected by Athena and used by Perot Systems at the
direction of Athena.
b. Indemnification by Athena. Athena will defend, indemnify, and hold Perot
Systems and its directors, officers, employees, agents, shareholders, partners
and representatives, harmless from and against any Losses that are incurred with
respect to a settlement between Perot Systems and a third party (pursuant to the
procedure set forth below with respect to compromise or settlement) or a final
award by a Court of competent jurisdiction as payable by Perot Systems to a
third party (payable upon such settlement or award) and resulting from (i) A
disclosure of Confidential Information of Perot Systems in violation of Section
7 of this Agreement, (ii) a violation of the Business Associate Terms and
Conditions hereto, (iii) Athena’s failure (to the extent not resulting from the
acts or omissions of Perot Systems or any subcontractor of Perot Systems) to
provide services or products to Athena customers, (iv) any alleged defect or
deficiency in any services or products provided by Athena to its customers (to
the extent not resulting as a proximate result of acts or omissions of Perot
Systems or any subcontractor of Perot Systems), (v) any action duly taken by
Perot Systems in conformity with this Agreement, without error or defect by
Perot Systems and at the written request or instruction of Athena,
(vi) liability for any taxes and/or any related interest or penalty and
reasonable attorneys’ fees associated with any failure to fulfill Athena’s
obligations as to taxes hereunder, or (vii) third party claims of infringement
of any third party intellectual property rights solely by the athenaNet System
or any other software, functionality or data provided by Athena to Perot Systems
under this Agreement for provision of Services, provided that Athena does not
indemnify Perot Systems with respect to the possibility of such infringement to
the extent that it results from (A) any combination, operation or use of such
System, software, functionality or data in combination or conjunction with any
data, software or equipment provided by Perot Systems, (B) use or modification
of any intellectual property provided by Perot Systems and such use or
modification by Athena was within the scope of a Statement of Work and this

23



--------------------------------------------------------------------------------



 



Agreement, or (C) modification of the athenaNet System, or any other software,
functionality or data provided by Athena, unless approved by Athena.
c. Procedure. A Party or person seeking indemnification (an “Indemnitee”) under
this Section will give written notice to the indemnifying Party (“Indemnifying
Party”) promptly upon being informed of any event that could reasonably be
expected to give rise to a claim or the commencement (or threatened
commencement) of any action, proceeding or investigation that may constitute or
result in a Loss (an “Asserted Liability”). Such notice will describe the event
in reasonable detail and will, if possible, indicate the amount of Loss that has
been or may be suffered. In no event will an Indemnitee’s failure to give such a
notice relieve the Indemnifying Party of any liability, except to the extent
that such failure materially prejudices the Indemnifying Party’s ability to
adequately defend such claim. If the Indemnifying Party confirms in writing that
it is obligated hereunder to indemnify the Indemnitee with respect to any Loss,
the Indemnifying Party may elect to compromise or defend such Loss, at its own
expense and with counsel reasonably satisfactory to the Indemnitee. If the
Indemnifying Party elects to so compromise or defend such Loss, it will within
10 days (or sooner, if the nature of the Loss so requires) notify the Indemnitee
of its intent to do so. Upon such notification, the Indemnifying Party will have
the right to control the defense of such Loss, and the Indemnitee will cooperate
with the Indemnifying Party in the compromise of, or defense against, such Loss.
If the Indemnifying Party elects not to compromise or defend such Asserted
Liability, fails to notify the Indemnitee of its election as herein provided or
contests its obligation to indemnify under this Agreement, the Indemnitee may
pay, compromise or defend such Asserted Liability, and the Indemnitee will have
the right to control the compromise or defense of such Loss; and in such case,
the Indemnitee will retain the right to pursue its right to indemnification
hereunder against the Indemnifying Party. Notwithstanding the foregoing, the
Indemnifying Party may settle or compromise any Loss; provided, (i) such
settlement or compromise is first mutually agreed between the Indemnitee and the
Indemnifying Party and such settlement or compromise does not result in any
liability to, restriction on or admission by the Indemnitee; and (ii) such
settlement or compromise constitutes or includes a full release of the
Indemnitee. In any event, the Indemnitee may participate, at its own expense, in
the defense of any Loss. If the Indemnifying Party chooses to defend any Loss,
the Indemnitee will make available to the Indemnifying Party any books, records
or other documents within its control that are necessary or appropriate for such
defense.
14. WARRANTY DISCLAIMER
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT: (a) NO PARTY MAKES NOR WILL BE
DEEMED TO MAKE OR HAVE MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, DIRECTLY OR INDIRECTLY, WHETHER EXPRESS OR IMPLIED (EITHER IN FACT OR BY
OPERATION OF LAW) WITH RESPECT TO ANY SERVICE OR GOOD PROVIDED HEREUNDER; AND,

24



--------------------------------------------------------------------------------



 



(b) EACH PARTY EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY, TITLE,
DESIGN, OPERATION OR FITNESS FOR A PARTICULAR PURPOSE AND ALL WARRANTIES ARISING
FROM CONDUCT, COURSE OF DEALING OR CUSTOM OR USAGE IN TRADE.
EXCEPT AS EXPLICITLY PROVIDED IN THIS AGREEMENT, THE SERVICES ARE PROVIDED TO
ATHENA “AS IS.”
15. LIMITATIONS ON LIABILITY
a. IN NO EVENT WILL ANY PARTY BE LIABLE UNDER THIS AGREEMENT TO ANOTHER PARTY,
OR TO ANY THIRD PARTY, FOR CONSEQUENTIAL, EXEMPLARY, INDIRECT, SPECIAL OR
INCIDENTAL DAMAGES. IN NO EVENT WILL ANY PARTY BE LIABLE UNDER THIS AGREEMENT TO
ANOTHER PARTY, OR TO ANY THIRD PARTY, FOR LOST PROFITS, BUSINESS OR BUSINESS
OPPORTUNITIES OR REVENUE, EVEN IF THE PARTY OTHERWISE LIABLE HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.
b. No Party will be responsible or liable under this Agreement to the other
Party for any delay, error, lost data, failure to perform, interruption, or
disruption in the Services or disclosure of data caused by or resulting from any
natural fire; severe weather; earthquake; flood or other natural disaster or act
of God or any power failure; failure of the world wide web, an internet service
provider utilized by either of the parties, the internet or other
non-proprietary means on communication/connectivity utilized in connection with
the Services, or hacking or electronic vandalism, or other unavailability of the
means of electronic communication between the parties for the provision of
information relating to or in connection with the Services; legal act of a
public authority, strike, lockout, riot or act of war if such cause is beyond
the reasonable control of the Party otherwise chargeable and that Party has
otherwise acted with reasonable care and in conformity with this Agreement with
respect to such cause. With respect to any disclosure, corruption or
unavailability of data, no Party will be responsible under this Agreement if it
has adopted reasonable, diligent and appropriate steps to maintain the security
of its communications and facilities and to maintain the security, availability
and integrity of practice information in its possession or control, including
without limitation complying with each respective Party’s representations
contained in Sections 11.a.iii and 11.b.iv, respectively.
Notwithstanding the foregoing, such cause will not include a Party’s lack of
funds, lack of credit, or other financial inability to perform. If Perot Systems
intends to rely on any of the foregoing conditions to forgive its performance or
lack of performance under this Agreement, it will timely so notify Athena in
order to permit Athena in its sole, but reasonable discretion to suspend or
curtail its own performance under this Agreement for such time as the condition
continues and if such condition continues for seven (7) business days or more,
Athena may terminate the Agreement upon notice to the other party provided that
it provides

25



--------------------------------------------------------------------------------



 



such notice if at all within ten (10) business days or such other period as
mutually agreed between the parties, of notification of reliance by Perot
Systems and provided that the termination will be effective on the date
specified in the notice of termination, which shall not be less than one hundred
eighty (180) days after provision of the notice.
c. With respect to all claims, actions and causes of action arising out of,
under or in connection with the Agreement, regardless of the form of action,
whether in contract or tort (including negligence, strict liability or
otherwise) and whether or not such damages are foreseen, Perot Systems’
collective liability will not exceed, in the aggregate, the total amount
actually paid to Perot Systems by Athena under the applicable Statement of Work
during the 12-month period immediately preceding the date that the claim,
action, or cause of action arose out of, under or in connection with this
Agreement. The foregoing limitation in this Section 15 (c) will not apply to the
extent that claims, actions and causes of action arise out of, under or in
connection with the obligations of Perot Systems contained in Section 6
(Ownership of Data and Intellectual Property), Section 7 (Confidentiality), or
with respect to any act or omission of Perot Systems for which Athena is covered
as an additional insured as provided below in Section 16, up to the final amount
actually recovered by Perot Systems from the insurer under the insurance policy
with respect to such act or omission.
16. INSURANCE
     Perot Systems agrees to maintain throughout the term of this Agreement
commercial general liability insurance, which covers bodily injury or death as a
result of the provision of the Services provided hereunder, and under which
Perot Systems is the named insured and Athena is named as an additional insured
with respect to a third party claim against Athena for such bodily injury or
death arising as a proximate result of incorrect data entered into data fields
in the athenaNet System by Perot Systems. Each such policy shall provide thirty
(30) days’ prior notice of cancellation to Athena, and, upon request, a copy of
the certificate thereof shall be delivered to Athena. The minimum limits of
liability of such insurance, including applicable umbrella coverage, shall be
$10 million per claim and $20 million annual aggregate. The foregoing insurance
policy shall be maintained with companies which have a rating of at least “A-”
and are within a financial size category of not less than “Class VIII” in the
most current Best’s Key rating Guide.
17. QUALITY MEASUREMENT
     Each Service provided under this Agreement shall be associated with one or
more defined, measurable, and reportable quality standards, as set forth in the
applicable Statement of Work. Without limiting any provisions in an applicable
Statement of Work, as a general matter Athena shall have the right to require
the re-work of any Service items which failed to meet the defined quality
standards without additional charge, which right shall be exercised by Athena
pursuant to the relevant terms and conditions agreed in respect of such failure
and re-work in the applicable Statement of Work.

26



--------------------------------------------------------------------------------



 



18. MISCELLANEOUS
a. Notices. All notices permitted or required to be given under this Agreement
will be in writing and delivered to the parties by (i) hand delivery,
(ii) nationally recognized overnight courier, or (iii) facsimile transmission
followed by any one of the methods stated above, and will be deemed to be
effective the day of delivery by hand or overnight courier, the day of
transmission if sent by facsimile, when sent to the following addresses and
numbers or to such other addresses or numbers as a Party may inform the other by
notice hereunder:

         
 
  If to Athena:   athenahealth, Inc.,
 
      311 Arsenal Street, Watertown, MA 02472
 
      Attn: Chief Operating Officer
 
      Tel: 617-402-1000
 
      Facsimile: 617-402-1099
 
       
 
  If to Perot Systems   Vision Business Process Solutions Inc.
 
      2300 West Plano Parkway, Plano, Texas — 75075
 
      Attn: Vice-President – IBPS
 
      Tel: +1 972-577-3000
 
       
 
      With a copy to:
 
       
 
      Perot Systems Corporation
 
      2300 West Plano Parkway, Plano, Texas – 75075
 
      Attn: General Counsel

b. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be treated as an original.
c. Headers. The headers used in this Agreement are intended for reference
purposes only and shall not affect the interpretation of any of the terms and
conditions contained in this Agreement.
d. Relationship of Parties. The Parties expressly acknowledge that Perot Systems
and Athena are independent contractors and nothing in this Agreement is intended
nor will be construed to create an employer/employee, joint venture, agency or
partnership relationship.
e. Joint and Several Liability. Each of Perot Systems and any New Entity shall
be jointly and severally accountable and liable for all of the covenants,
representations, and warranties of Perot Systems under this Agreement.
f. Waiver. The failure of any Party to insist in any one or more instances upon
the strict performance of any of the terms or provisions of this Agreement by

27



--------------------------------------------------------------------------------



 



another Party will not be construed as a waiver or relinquishment for the future
of any such term or provisions, but the same will continue in full force and
effect.
g. Assignment. This Agreement will be binding upon and inure to the benefit of
the subsidiaries, affiliates, successors and permitted assigns of the Parties to
this Agreement, provided that successors and assigns shall be governed by the
provisions of this Section which follow. Except as may be expressly provided
herein, no Party may transfer, or otherwise assign this Agreement or any of its
rights or obligations hereunder without the other Party’s prior written consent,
which consent will not be unreasonably withheld. Notwithstanding the foregoing,
a Party may assign this Agreement or its rights and obligations hereunder by
merger or otherwise in whole or in part, without the consent of the other Party,
to any entity controlled by, controlling or under common control with it or to
any entity which acquires (by merger, consolidation, stock or otherwise) all or
substantially all of the assets of such Party.
h. Entire Agreement; Amendment. This Agreement together with all exhibits hereto
constitutes the entire Agreement between the Parties with respect to the subject
matter of this Agreement. This Agreement supersedes any and all agreements,
either oral or written, between the Parties to this Agreement with respect to
the subject matter of this Agreement, and in connection with which the Parties
shall execute, and shall cause their affiliates to execute, as of the Effective
Date, the Termination Agreement in the form set forth at Exhibit G hereto.
Except as otherwise expressly provided herein, this Agreement will not be
modified in any manner except by an instrument in writing duly executed by an
authorized representative of each of Athena and Perot Systems.
i. Governing Law, Forum & Dispute Resolution. This Agreement will be governed by
and construed in accordance with the laws of the Commonwealth of Delaware,
exclusive of its conflict of law principles. The federal district court and the
state courts in the State of Delaware will be the exclusive venue for any court
proceedings between the Parties arising out of or in connection with this
Agreement, and the Parties hereby submit to the jurisdiction of those courts for
that purpose.
j. Dispute Resolution.
     (A) In the case of any dispute between the Parties arising under this
Agreement or a Statement of Work (each, a “Dispute”), any Party raising the
Dispute shall notify in writing (“Dispute Notice”) the Relationship Manager of
the other Party by providing reasonable details in respect of the Dispute.
Thereafter the Relationship Managers of both the Parties shall, within thirty
(30) days from the date of the Dispute Notice, reasonably co-operate with each
other to resolve the Dispute amicably.
     (B) If the Relationship Managers of both Athena and Perot Systems are
unable to reach a resolution of a dispute with respect to any quality or
turnaround

28



--------------------------------------------------------------------------------



 



time standards set forth in any Statement of Work under this Agreement, (a
“Technical Dispute”), either Party may request the matter be resolved by an
“Expert” as defined below.
     Within ninety (90) days after the date of this Agreement, the Parties will
agree on a list of no fewer than three third party experts (the “Experts”) in
rank order of preference. In the event that the Parties cannot reach agreement
on a Technical Dispute as provided herein above, either Party may require that
the matter be submitted to one of the Experts for determination. Such request
must be made within ten (10) days after the expiration of any time period set
aside under this Section for attempted mutual resolution by the Parties’
Relationship Managers. The Parties will reasonably cooperate to submit the
dispute to one of the Experts, in order of the preference on the agreed list.
The Expert that accepts and is first available for the task will review the
Technical Dispute at issue and the Parties written comments in respect of such
Technical Dispute. Within thirty (30) days from the date that the issue is
referred to him, the Expert will provide a non-binding recommendation for
solving the Technical Dispute that he or she believes is/are commercially
reasonable, consistent with standard industry practice, adequate to determine
compliance by the Parties and resolve the Technical Dispute. The costs of the
Expert for all determination made by him pursuant to this Section will be borne
equally by the Parties.
     In connection with making such non-binding recommendation, each Party will
be required to provide the Expert with such reasonable documentation or other
information in its possession that the Expert reasonably requests and that is
reasonably related to his or her determination, provided that the expert will
retain all such documents and information provided by each party as confidential
to the party producing them and will not disclose the same in any manner
whatsoever (except as required by law) to any other person or entity, including
but not limited to the other Party. In this regard each of the parties shall
execute acceptable non-disclosure agreements with the Expert.
     (C) Notwithstanding the non-binding recommendation made by an Expert as
above, or the failure of the process outlined above to resolve a Dispute,
nothing in this Agreement shall restrict either Party from pursuing other
available legal remedies with respect to a Dispute.
j. Jurisdiction. The federal district court and the state courts in the State of
Delaware will be the exclusive venue for any court proceedings between Perot
Systems and Athena arising out of or in connection with the Agreement.
k. Third Party Beneficiaries. Clients and/or customers of Athena as to whom
Perot Systems provides Services hereunder are not third party beneficiaries to
this Agreement.
[Signatures Appear on Following Page]

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as a sealed
instrument to be effective as of the date set forth above.

                      Vision Business Process Solutions Inc.       ATHENAHEALTH,
INC.    
 
                   
By:
  /s/ Charles N Bell       By:   /s/ James M. MacDonald    
 
                   
 
                   
Name:
  Charles N. Bell       Name:   James M. MacDonald    
 
                   
 
                   
Title:
  Assistant Secretary       Title:   SVP & COO    
 
                   
 
                   
Date:
  6/30/08       Date:   6/30/08    
 
                   

30



--------------------------------------------------------------------------------



 



EXHIBIT A
STATEMENT OF WORK (FORM)
Statement of Work Number:
Service Description:
This Statement of Work (the “Statement of Work”) is entered into on this ___day
of                     , 20___ (the “Effective Date”) by and between, on the one
hand athenahealth, Inc. (“Athena”), and on the other hand Vision Business
Process Solutions Inc., (“Perot Systems”), and entered into under the Master
Agreement (the “Master Agreement”) between Athena and Perot Systems dated as of
                    , 2008.
Unless otherwise defined herein, capitalized terms used in this Statement of
Work shall have the same meanings as set forth in the Master Agreement.
1. Term.
     This Statement of Work shall be in effect for a period of
                     (___) months (the “Initial Term”) from the Effective Date.
Upon expiration of the Initial Term, this Statement of Work will automatically
be renewed for consecutive additional terms of                      (___) years
each for a maximum of                     (___) years.
     Either Party may terminate this Statement of Work without cause, at any
time, by providing the other party with a prior written notice of at least
fifteen (15) calendar months. Notwithstanding the foregoing, either Party may
terminate this Statement of Work as provided in this Statement of Work or in the
Master Agreement.
2. Services.
     Perot Systems shall provide the following Services subject to the terms of
this Statement of Work:                                         
                                        .
3. Pricing.
     In consideration for the provision of the Services described in this
Statement of Work, Athena will pay Perot Systems at the following rates:
                                             
                                                            
     The payment terms will be as set forth in the Master Agreement, unless
otherwise specified in this Statement of Work.
4. Quality Measurement.
     [To be Completed]

31



--------------------------------------------------------------------------------



 



     [Perot Systems and Athena will separately do a time study, mutually agree
and document the turnaround times, quality, auditing and other compliance
requirements and obligations.]
5. Other Terms.
     [To be completed, if any]
IN WITNESS WHEREOF, the Parties hereto have executed this Statement of Work as a
sealed instrument as of the Effective Date set forth above.

                      VISION BUSINESS PROCESS SOLUTIONS INC.       ATHENAHEALTH,
INC.    
 
                   
By:
          By:        
 
                   
Name:
          Name:        
 
                   
Title:
          Title:        
 
                   
Date:
          Date:        
 
                   

32



--------------------------------------------------------------------------------



 



EXHIBIT B
CHANGE ORDER (FORM)
Statement of Work Number:
Service Description:
Change Order Number:
This Change Order (the “Change Order”) is entered into on this ___day of
                    , 20___ (the “Effective Date”) by and between, on the one
hand athenahealth, Inc. (“Athena”), and on the other hand Vision Business
Process Solutions Inc., (“Perot Systems”), and is entered into under the Master
Agreement (the “Master Agreement”) between Athena and Perot Systems dated as of
                    , 2008 and the Statement of Work referenced above.
Unless otherwise defined herein, capitalized terms used in this Statement of
Work shall have the same meanings as set forth in the Master Agreement.
[Describe changes to provisions of the Statement of Work]
IN WITNESS WHEREOF, the Parties hereto have executed this Change Order as a
sealed instrument as of the Effective Date set forth above.

                      VISION BUSINESS PROCESS SOLUTIONS INC.       ATHENAHEALTH,
INC.    
 
                   
By:
          By:        
 
                   
Name:
          Name:        
 
                   
Title:
          Title:        
 
                   
Date:
          Date:        
 
                   

33



--------------------------------------------------------------------------------



 



EXHIBIT C
SERVICE LOCATIONS
1. Chennai, India
2. Coimbatore, India
3. Manila, Philippines
4. Such other locations, as mutually agreed between the Parties.

34



--------------------------------------------------------------------------------



 



EXHIBIT D
NEW ENTITY AGREEMENT (FORM)
New Entity Full Legal
Name:
Entity Type:
Address, Phone, Fax:
Contact Person:
This New Entity Agreement (the “New Entity Agreement”) is entered into on this
___day of                     , 20___ (the “Effective Date”) by and between
athenahealth, Inc. (“Athena”) and the above-captioned entity (“New Entity”), and
is subject to, and upon execution shall be incorporated into the Master
Agreement (the “Master Agreement”) between Athena and Vision Business Process
Solutions Inc., (“Perot Systems”) dated as of                     , 2008.
Unless otherwise defined herein, capitalized terms used in this New Entity
Agreement shall have the same meanings as set forth in the Master Agreement.
1. Terms and Conditions. By entering into this New Entity Agreement, New Entity
shall become a Party under the Master Agreement as a ‘Perot Systems Party’, and
shall be bound by all of the terms and conditions, including without limitation
rights, liabilities, covenants, representations, warranties, obligations, and
limitations to the same extent and manner as apply to Perot Systems under the
Master Agreement.
2. Provision of Services. Notwithstanding the foregoing, New Entity will become
bound by Statements of Work only which New Entity has executed or has become a
Party by executing a Change Order or other amendment to the Statement of Work.
New Entity will perform such Services as are specified in a Statement of Work
with respect to which New Entity is a Party.
3. Notices. Notices sent to New Entity under the Master Agreement shall be sent
to the address, number, and contact person set forth above.
[Signatures appear on following page]

35



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this New Entity Agreement
as a sealed instrument as of the Effective Date set forth above.

                      ATHENAHEALTH, INC.       [Name of New Entity]    
 
                   
By:
          By:        
 
                   
Name:
          Name:        
 
                   
Title:
          Title:        
 
                   
Date:
          Date:        
 
                   
 
                    VISION BUSINESS PROCESS SOLUTIONS INC.                
 
                   
By:
                   
 
                   
Name:
                   
 
                   
Title:
                   
 
                   
Date:
                   
 
                   

36



--------------------------------------------------------------------------------



 



EXHIBIT E
BUSINESS ASSOCIATE TERMS AND CONDITIONS

1.   Definitions. For purposes of this Exhibit, capitalized terms used, but not
otherwise defined in the Agreement or this Exhibit shall have the same meaning
as given to those terms in 45 CFR §§160 and 164. For purposes of this Exhibit,
“Business Associate” refers to Perot Systems, and “Covered Entity” refers to
Athena. “Privacy Rule” refers to the privacy standards adopted under HIPAA and
set forth at 45 CFR § 164 Subpart E. “Security Rule” refers to the security
standards adopted under HIPAA and set forth at 45 CFR § 164 Subpart C.   2.  
Obligations and Activities of Business Associate.

Notwithstanding any provision to the contrary in the Agreement, Business
Associate shall:
a. Not use or disclose Protected Health Information that it receives from or on
behalf of Covered Entity (including Protected Health Information of Covered
Entity’s customers) or that it creates on behalf of Covered Entity (collectively
“PHI”) other than as permitted or required by this Exhibit, or as required by
law;
b. Not use or disclose PHI in a manner that would violate the requirements of
the Privacy Rule when done by Covered Entity, except as permitted by Section
3(b) or 3(c), below, and Business Associate shall be permitted to (i) use PHI
for the proper management and administration of Business Associate or to carry
out the legal responsibilities of Business Associate; (ii) disclose PHI for the
proper management and administration of Business Associate or to carry out the
legal responsibilities of Business Associate if (A) the disclosure is required
by law; or (B) Business Associate obtains reasonable written assurances from the
person to whom it disclosed the PHI that it will remain confidential and used or
further disclosed only as required by law or for the purpose for which it was
disclosed to the person, and the person notifies Business Associate of any
instances of which it is aware in which the confidentiality of the PHI has been
breached; and (iii) use PHI to provide data aggregation services to Covered
Entity as permitted by 45 C.F.R. Section 164.504(e)(2)(i)(B) if the performance
of data aggregation services is necessary for Business Associate to perform its
obligations under the Agreement or Covered Entity otherwise requests data
aggregation services from Business Associate;
c. When it has possession of PHI, is accessing PHI, (other than when present at
a any facility owned or leased by or on behalf of Covered Entity (each a
“Covered Entity Facility”) or when accessing or utilizing any equipment,
software, tools or other information technology owned, leased or licensed by or
on behalf of Covered Entity (“Covered Entity Systems”), each of which is
governed by Section 2(e) below), it shall use appropriate safeguards as required
by the Privacy Rule to prevent use or disclosure of the PHI other than as
provided for by this Agreement;

37



--------------------------------------------------------------------------------



 



d. When it has possession of electronic PHI, is accessing electronic PHI, or is
transmitting electronic PHI (other than when present at a Covered Entity
Facility or when accessing or utilizing a Covered Entity System, each of which
is governed by Section 2(e) below), it shall implement administrative, physical,
and technical safeguards that reasonably and appropriately protect the
confidentiality, integrity, and availability of such electronic PHI as required
by, and as more specifically set forth in, the Security Rule;
e. When present at a Covered Entity Facility (e.g., when providing Services at a
Covered Entity Facility) or accessing or utilizing a Covered Entity System,
Business Associate shall comply with Covered Entity’s standard safeguards to
prevent the use or disclosure of PHI (including Covered Entity’s standard
administrative, physical and technical safeguards to protect the
confidentiality, integrity and availability of electronic PHI) applicable to
such Covered Entity Facility or such Covered Entity System, provided Covered
Entity has given Business Associate prior written notice of such safeguards;
f. Mitigate, to the extent practicable, any harmful effect that is known to
Business Associate of a use or disclosure of PHI by Business Associate in
violation of the requirements of this Exhibit;
g. Report promptly to Covered Entity (i) any use or disclosure of the PHI by
Business Associate not provided for by this Exhibit of which it becomes aware
and (ii) any “security incident” as defined in the Security Rule of which it
becomes aware;
h. Ensure that any agent, including a subcontractor, to whom it provides PHI
agrees to the restrictions and conditions that are substantially similar in all
material respects to the restrictions and conditions that apply through this
Exhibit to Business Associate with respect to such information;
i. Provide access, at the request of Covered Entity, and in the time and manner
reasonably designated by Covered Entity, to PHI in a Designated Record Set that
is being maintained by Business Associate in the format and on the media in use
as of the date of the request, to Covered Entity or, as directed by Covered
Entity, to an individual in order for Covered Entity to meet the requirements
under 45 CFR §164.524, at no cost to Covered Entity or the individual other than
payment by Covered Entity for the media then in use;
j. Make any amendment(s) to PHI in a Designated Record Set that is being
maintained by Business Associate that Covered Entity directs or agrees to
pursuant to 45 CFR §164.526 at the request of Covered Entity, and in the time
and manner reasonably designated by Covered Entity in order for Covered Entity
to meet the requirements under 45 CFR §164.526;

38



--------------------------------------------------------------------------------



 



k. Make its internal practices, books, and records relating to the use and
disclosure of PHI available to the Secretary, in a time and manner designated by
the Secretary, for purposes of the Secretary determining Covered Entity’s
compliance with the Privacy Rule;
l. Unless otherwise mutually agreed in writing between the Business Associate
and the Covered Entity, make available to the Covered Entity the information
pertaining to the disclosures of PHI made by Business Associate and information
related to such disclosures pursuant to the Agreement in order to assist the
Covered Entity to respond to a request by an individual for an accounting of
disclosures of PHI in accordance with 45 CFR §164.528;
m. Upon Business Associate’s receipt of written notice from Covered Entity that
Covered Entity has received a request for an accounting of disclosures of PHI
regarding an individual, provide to Covered Entity , in a time and manner
reasonably designated by Covered Entity, information collected in accordance
with Section 2(l), to permit Covered Entity to respond to a request by that
individual for an accounting of disclosures of PHI in accordance with 45 CFR
164.528, and it shall be Covered Entity’s responsibility to prepare and deliver
any such requested accounting;
n. Establish and enforce appropriate clearance procedures and supervision to
assure that its workforce follows requirements consistent with Business
Associate’s obligations under this Exhibit.
o. Act immediately and effectively to terminate access to PHI of any of its
staff upon such staff member’s termination or reassignment; and
p. Provide appropriate training for its staff to assure that its staff complies
with its obligations consistent with the requirements of this Exhibit.

3.   Permitted Uses and Disclosures by Business Associate.

a. Except as otherwise limited in this Agreement, Business Associate may use and
disclose PHI only as necessary for its provisions of Services under the
Agreement, provided that such use would not violate the Privacy Rule if done by
the Covered Entity, except as permitted by Sections 2(b)(ii) – (iii) above and
Section 3(b) and Section 3(c) below.
b. Except as otherwise permitted by this Exhibit, Business Associate will not
disclose PHI to any person or entity other than Covered Entity without Covered
Entity’s express written consent.
c. Business Associate may disclose PHI to its agents and approved subcontractors
solely for the purpose of performing Business Associate’s obligations under this
Agreement and for those purposes set forth in Section 3(a) only if such agents,
subcontractors and representatives agree in writing to be bound by and comply
with

39



--------------------------------------------------------------------------------



 



restrictions and conditions that are substantially similar in all material
respects to the restrictions and conditions that apply through this Agreement to
Business Associate with respect to such information in accordance with Section
2(h) above.

4.   Obligations of Covered Entity.

a. Covered Entity shall notify Business Associate of any changes in, or
revocation of, any consent, authorization or permission by an individual to use
or disclose PHI of which Covered Entity has knowledge, to the extent that such
changes may affect Business Associate’s permitted or required use or disclosure
of PHI specified in this Exhibit.
b. Covered Entity shall notify Business Associate of any restriction to the use
or disclosure of PHI to which Covered Entity is bound under 45 CFR §164.522 and
of which Covered Entity has knowledge, to the extent that such restriction may
affect Business Associate’s permitted or required use or disclosure of PHI
specified in this Exhibit.
c. Covered Entity shall notify Business Associate in writing of any
limitation(s) in the notice of privacy practices of any Provider (as defined in
HIPAA) in accordance with 45 C.F.R. § 164.520 and of which Covered Entity has
knowledge, to the extent any such limitations may affect Business Associate’s
permitted or required use and disclosure of PHI specified in this Exhibit.
d. Without limiting Sections 2(b)(ii) – (iii), Section 3(b) and Section 3(c)
above, Covered Entity shall not request, and the performance of the Services
shall not require, Business Associate to use or disclose PHI in any manner that
would not be permissible if done by Covered Entity.

5.   Term and Termination.

a. The term of this Exhibit will begin as of the effective date of the Agreement
and will terminate when the Agreement terminates.
b. Upon material breach of this Exhibit by Business Associate, Covered Entity:
(1) Will provide thirty (30) days from Business Associate’s receipt of written
notice from Covered Entity specifying the breach in reasonable detail for
Business Associate to cure the breach or to end the violation and if Business
Associate does not cure the breach or end the violation within such 30-day
period, Covered Entity will have the right to terminate this Exhibit and the
Agreement effective on written notice of termination, without further liability
by reason of such termination;
(2) If cure is not possible, Covered Entity will have the right to terminate
this Exhibit and the Agreement pursuant to the provisions of Section 4 (b) of
the

40



--------------------------------------------------------------------------------



 



Agreement, without further liability by reason of such termination by providing
Business Associate with written notice of termination; or
(3) If neither termination nor cure is feasible, Covered Entity will report the
violation to the Secretary.
c. Except as provided in paragraph (d) of this Section, upon any termination or
expiration of this Agreement, Business Associate will return all PHI to the
Covered Entity. Business Associate will retain no copies of PHI including but
not limited to paper or electronic copies.
d. If return or destruction of the PHI is not feasible, Business Associate will
notify Covered Entity in writing of the conditions that make its return or
destruction not feasible. Business Associate will extend the protections of this
Exhibit to such PHI and limit further uses and disclosures of such PHI to those
purposes that make its return or destruction not feasible, for so long as
Business Associate maintains such PHI.

6.   Miscellaneous.

a. Subject to the applicable provisions of the Agreement, the Parties agree to
take such action to amend the Agreement and this Exhibit from time to time as is
necessary for Covered Entity to comply with the requirements of HIPAA, the
Privacy Rule and the Security Rule.
b. The obligations of Business Associate under Section 5(c) and (d) of this
Exhibit will survive the termination of the Agreement.

41



--------------------------------------------------------------------------------



 



EXHIBIT G
TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT (“Termination Agreement”), effective as of
January 1, 2009 (the “Termination Effective Date”), is by and among: (i) Perot
Systems Business Process Solutions India Private Limited, (“PSBPS India”),
(ii) Vision Business Process Solutions Inc. (“VBPS”), (iii) Perot Systems
Philippines Inc. (“PSPI”), and (iv) athenahealth Inc. (“Athena”).
     PSBPS India, VBPS and PSPI are hereinafter together referred to as “Perot
Systems”. Both Perot Systems and Athena are hereinafter together referred to as
“Parties”.
     WHEREAS, effective December 9, 2002, Perot Systems and Athena entered into
a Services Agreement (together with all its amendments & the novation agreement
dated June 15, 2007, all as listed in Annexure 1 herein, are hereinafter
collectively referred to as the “Services Agreement”) pursuant to which Perot
Systems provides certain data processing, business process solutions and related
services to Athena; and
     WHEREAS, with effect from the Termination Effective Date, VBPS and Athena
have entered into a Master Agreement (the “Master Agreement”) pursuant to which
VBPS has agreed to provide certain data processing, business process solutions
and related services to Athena; and
     WHEREAS, in light of the execution of the Master Agreement, the Parties
wish to terminate the Services Agreement with effect from the Termination
Effective Date.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged the parties agree as follows:

  1.   The Parties hereby agree that with effect from the Termination Effective
Date, the Services Agreement, together with all its amendments, including all
Task Orders executed thereunder and the Novation Agreement dated June 15, 2007,
all as listed in detail in Annexure 1 herein, shall be terminated and shall have
no further force or effect.

42



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be signed and
delivered by their duly authorized representative as of the Termination
Effective Date.

                      PEROT SYSTEMS BUSINESS       ATHENAHEALTH INC.     PROCESS
SOLUTIONS INDIA                 PRIVATE LIMITED                
 
                   
By:
          By:        
 
                   
Title:
          Title:        
 
                   
 
                    VISION BUSINESS PROCESS SOLUTIONS INC.       PEROT SYSTEMS
PHILIPPINES INC.    
 
                   
By:
          By:        
 
                   
Title:
          Title:        
 
                   

43



--------------------------------------------------------------------------------



 



ANNEXURE 1 TO EXHIBIT G

1.   Amendment No. 1 dated October 13, 2004 to the Service Agreement   2.  
Amendment No. 2 dated March 8, 2005 to the Service Agreement   3.   Amendment
No. 3 dated April 12, 2006 to the Service Agreement   4.   Amendment No.4 to the
Services Agreement dated June 15, 2007, executed among Athena, PSBPS India, VBPS
and PSPI.   5.   Novation Agreement dated June 15, 2007 executed among Athena,
PSBPS India, VBPS and PSPI.   6.   The following Task Orders executed under the
Service Agreement:

  a.   Task Order No.1 (effective March 8, 2005) dated April 13, 2005     b.  
Task Order No.2 (effective March 7, 2005) dated April 13, 2005     c.   Task
Order No.3 (effective June 13, 2006) dated June 15, 2006     d.   Amendment to
Task Order No.3 (effective January 1, 2007) dated January 11, 2007     e.   Task
Order No.4 (effective November 30, 2005) dated August 23, 2006     f.   Task
Order No.5 (effective March 21, 2006) dated October 13, 2006     g.   Task Order
No.6 (effective March 21, 2006) dated September 4, 2006

44



--------------------------------------------------------------------------------



 



STATEMENT OF WORK

     
Statement of Work Number:
  001 
Service Description:
  POSTING PROCESS

This Statement of Work (the “Statement of Work”) is entered into effective as of
the 1st day of January, 2009 (the “Effective Date”) by and among, on the one
hand athenahealth, Inc. (“Athena”), and on the other hand Vision Business
Process Solutions, Inc. (“Perot Systems”), , and is subject to, and upon
execution shall be incorporated into the Master Agreement (the “Master
Agreement”) between Athena and Perot Systems dated as of June 30, 2008.
Unless otherwise defined herein, capitalized terms used in this Statement of
Work shall have the same meanings as set forth in the Master Agreement.

1.   Term.

     This Statement of Work shall be in effect for a period of five (5) years
from the Effective Date (the “Initial Term”). Upon expiration of the Initial
Term, this Statement of Work will automatically be renewed for consecutive
additional terms of two (2) years each.
     Either Party may terminate this Statement of Work without cause, at any
time, by providing the other party with a prior written notice of at least
fifteen (15) calendar months. Notwithstanding the foregoing, either Party may
terminate this Statement of Work as provided in this Statement of Work or in the
Master Agreement.

2.   Services.

     Perot Systems shall provide the following Services subject to the terms of
this Statement of Work:
a. Payment Posting Services: Payment Posting encompasses three distinct
workflows: (i) Payment Batch Creation, (ii) Data Entry, and (iii) Manual Payment
Posting. Definitions of each workflow are provided below.
i. Payment Batch Creation:
Payment Batch Creation involves reviewing images in a parent batch and executing
any divisions necessary to prepare batches appropriate for data entry and/or ERA
posting.
ii. Data Entry:
This Service involves data entry of payment and denial data from explanation of
benefits (“EOBs”) and other documentation. Line item charges on EOBs will be
matched against an extract of claims information from athenaNet and payment and
denial data will then be entered to complete agreed formats to record payer
adjudication of each appropriate charge.
Perot Systems performs its work on a semi-on line model, which model requires
Perot Systems to employ an offline application to accept both claims extract
data and the data entered from EOBs. The completed data from the application is
then provided to Athena using an agreed data transfer protocol.

1



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
iii. Manual Payment Posting:
Perot Systems manually posts items that fail to auto-match and/or auto-post in
athenaNet. Athena will provide a real-time assignment queue in athenaNet to
allocate unresolved batches in priority order to Perot Systems staff (“Posting
Analysts”). Posting Analysts will resolve the transactions in the batch that
were not automatically posted to athenaNet. The service will also include, at
Athena’s direction, creating unpostable records, wand posting transactions
manually upon Athena’s request.
b. Exception Processing Services: Exception Processing encompasses two distinct
workflows: (i) the resolution of unpostable records, and (ii) the resolution of
posting errors found either by Athena staff, Perot Systems staff engaged in A/R
management workflows, or Athena Clients.
i. Resolution of Unpostable Records:
Perot Systems shall resolve records marked as unpostable during the Payment
Posting process.
ii. Posting Error Correction:
Perot Systems shall correct records that are identified as having been posted in
error.

3.   Pricing.

     In consideration for the provision of the Services described in this
Statement of Work, Athena will pay Perot Systems at the following rates:

      Process   Base Price
Payment Batch Creation
  $* per image
Payment Posting (Data Entry)
  $* per line item
Payment Posting: New Patients
  $* per transaction
Posting Analysts (standard processing)
  $* per transaction
Posting Analysts (Posting Kick Codes & Unpostables)
  $* per FTE hour

The parties shall consider moving to a transaction-based payment method for
hourly Posting Analysts as mutually agreed during the term of the Statement of
Work.

4.   Process Turnaround Time and Quality Standards:

*

2



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
*

3



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
*
IN WITNESS WHEREOF, the Parties hereto have executed this Statement of Work as a
sealed instrument as of the Effective Date set forth above.

                  VISION BUSINESS PROCESS SOLUTIONS INC.   ATHENAHEALTH, INC.  
 
 
               
By:
  /s/ Charles N Bell
 
  By:   /s/ James M. MacDonald
 
   
Name:
  Charles N. Bell   Name:   James M. MacDonald    
Title:
  Assistant Secretary   Title:   SVP & COO    
Date:
  6/30/08   Date:   6/30/08    

4



--------------------------------------------------------------------------------



 



STATEMENT OF WORK

     
Statement of Work Number:
  002 
Service Description:
  PAYER CONTACT ACTIVITIES

This Statement of Work (the “Statement of Work”) is entered into effective as of
the 1st day of January, 2009 (the “Effective Date”) by and among, on the one
hand athenahealth, Inc. (“Athena”), and on the other hand Vision Business
Process Solutions, Inc. (“Perot Systems”), and is subject to, and upon execution
shall be incorporated into the Master Agreement (the “Master Agreement”) between
Athena and Perot Systems dated as of June 30, 2008.
Unless otherwise defined herein, capitalized terms used in this Statement of
Work shall have the same meanings as set forth in the Master Agreement.

1.   Term.

     This Statement of Work shall be in effect for a period of five (5) years
from the Effective Date (the “Initial Term”). Upon expiration of the Initial
Term, this Statement of Work will automatically be renewed for consecutive
additional terms of two (2) year each.
     Either Party may terminate this Statement of Work without cause, at any
time, by providing the other party with a prior written notice of at least
fifteen (15) calendar months. Notwithstanding the foregoing, either Party may
terminate this Statement of Work as provided in this Statement of Work or in the
Master Agreement.

2.   Services.

     Perot Systems shall provide the following Services subject to the terms of
this Statement of Work:
a. Payer Contact Activities: Payer contact is comprised of four similar, yet
distinct workflows designed to gather data from payers: (i) Claim Tracking,
(ii) Remittance Tracking, (iii) Unpostable Tracking, and (iv) Denials
Management. Each activity is defined and described below.
i. Claim Tracking
Claim Tracking involves contacting payers via web, telephone, fax, and direct
mail inquiries in an effort to obtain claim status information and to update
athenaNet with the same. The claims processed in this workflow have an unknown
payer adjudication status. The goal of the workflow is to identify any payer
processing issues that may have delayed adjudication and payment, and to either
resolve the issue or notify the appropriate next responsible party to initiate
resolution.
Athena places claims in this workflow in a worklist daily, for processing by the
Perot Systems Claim Tracking team. Prior to contacting the payer for claim
status, claims must first be thoroughly reviewed through a detailed analysis of
the claim history, including without limitation (i) review of all events visible
from the claim edit page in chronological order to understand the processing to
date of each claim, (ii) review of any payments posted or documentation attached
to the claim which could impact the dialogue with the payer once contact is
established, and (iii) review of all relevant demographic data prior to
contacting the payer so that the call agent has a firm understanding of the
types of insurance coverage the patient currently has or may have had in the
past.
On completion of the above analysis, including identification of the payer with
whom processing status is unknown, the agent will contact the payer by calling
the number(s)

1 of 6



--------------------------------------------------------------------------------



 



listed in athenaNet on the payer setup page, or by another contact method as
directed by Athena.
The Claim Tracking team will follow documented workflows supplied by Athena.
Details of the call and the relevant data points collected for each payer
contact event will be updated in athenaNet through (i) direct entry in unique
data fields and (ii) creation of an updated claim note, which contains a unique
kick code to characterize the information received from the payer and to
identify the specific reason for the call.
ii. Remittance Tracking
Remittance Tracking involves contacting payers via web, telephone, fax, and
direct mail inquiries to obtain copies of claim remittance and proof of payment
to be used for posting activities. The claims processed in this workflow are
known to be paid claims, as documented in connection with a previous payer
contact event. The goals of this workflow are to (i) obtain a copy of the
remittance detail (EOB) and proof of payment (check copy of verbal confirmation
of disbursement details), (ii) forward the remittance detail and proof of
payment to the posting department for claim posting, and (iii) identify any
possible reasons for the initial failure of the remittance documents to be
received and processed in a timely manner. The primary activity is confirmation
of the pay-to address used by the relevant payer.
Athena places claims in this workflow in a worklist daily for processing by the
Remittance Tracking team. Prior to contacting the payer for claim status, claims
must first be thoroughly reviewed through a detailed analysis of the claim
history, including without limitation (i) review of all events visible from the
claim edit page in chronological order to understand the processing to date of
each claim, (ii) review of any payments posted or documentation attached to the
claim which could impact the dialogue with the payer once contact is
established, (iii) review of all relevant unpostables inventory in athenaNet to
search for missing remittance documentation prior to contacting the payer, and
(iv) review of all relevant demographic data..
It can be the case that the remittance documents have already been received and
a processing oversight or timing delay may have resulted in a failure to apply
information to the claim. Since the payer has already been contacted and
confirmed payment, the claim history will contain many of the payment details.
These payment details can be used to search data fields in the unpostables
library in order to aid the process of identifying previously received data that
might now be able to be applied to the claim.
On completion of the above analysis, including identification of the payer from
which remittance documentation is needed, the agent will contact the payer by
calling the number(s) listed in athenaNet on the payer setup page, or by another
contact method as directed by Athena.
The Remittance Tracking team will follow documented workflows supplied by
Athena. Details of the call and the relevant data points collected for each
payer contact event will be updated in athenaNet through (i) direct entry in
unique data fields, and (ii) creation of an updated claim note, which contains a
unique kick code to characterize the information received from the payer and to
identify the specific reason for the call.
iii. Unpostables Tracking
Unpostables Tracking involves contacting payers via web, telephone, fax, and
direct mail inquiries to obtain detailed claim data or copies of claim
remittance and proof of payment to be used for posting activities for unpostable
records. Unpostable records are not able to be uniquely associated with a
specific charge line in athenaNet and therefore are not

2 of 6



--------------------------------------------------------------------------------



 



yet postable into the system. The goal of the workflow is to obtain the
information needed to supplement the unpostable record so that the data can then
be applied to individual charge lines in athenaNet and posted accordingly.
Only unpostable records for which contact with the payer is required to aid
resolution are processed in this workflow. Unpostable records are categorized by
the characteristics and resolution path of the records. The categories handled
by the Unpostables Tracking process are:

  •   Missing EOB     •   Missing Check     •   Missing Page     •   Provider
Takeback     •   Check Amount Different than EOB     •   Rebate Check     •  
Unreadable EOB

Athena places claims in this workflow daily for processing by the Perot Systems
Unpostables Tracking team. Prior to contacting the payer on an unpostable
record, the record must first be thoroughly reviewed through a detailed analysis
of the unpostable history, including without limitation (i) review of all events
visible from the unpostable edit page in chronological order to understand the
processing to date of each record, and (ii) review of any changes in status or
added notes which could impact the dialogue with the payer once contact is
established.
On completion of the above analysis, including identification of the payer from
which remittance documentation is needed, the agent contacts the payer by
calling the number(s) listed in athenaNet on the payer setup page, or by another
contact method as directed by Athena.
The Unpostables Tracking team will follow documented workflows supplied by
Athena. Details of the call and the relevant data points collected for each
payer contact event will be updated in athenaNet through (i) direct entry in
unique data fields and (ii) creation of an updated claim note, which contains a
unique kick code to characterize the information received from the payer and to
identify the specific reason for the call.
iv. Denials Management
Denials Management involves contacting payers via web, telephone, fax, and
direct mail inquiries in an effort to obtain denial status information and to
update athenaNet with the same. The claims processed in this workflow have been
processed and denied by payers. The goal of the workflow is to identify any
opportunity to initiate reprocessing or reconsideration of the claim to have the
denial overturned and payment issued. In the case of a final denial, the goal is
to obtain as much detail about the reasons for the denial as possible to
appropriately categorize the payer and to use such information to avoid future
denials.
Athena places claims in this workflow in a worklist daily, for processing by the
Perot Systems Claim Tracking team. Prior to contacting the payer for claim
status, claims must first be thoroughly reviewed through a detailed analysis of
the claim history, including without limitation (i) review of all events visible
from the claim edit page in chronological order to understand the processing to
date of each claim, (ii) review of any payments posted or documentation attached
to the claim which could impact the dialogue with the payer once contact is
established, and (iii) review of all relevant demographic data prior

3 of 6



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
to contacting the payer so that the call agent has a firm understanding of the
types of insurance coverage the patient currently has or may have had in the
past.
On completion of the above analysis, including identification of the payer with
which the claim has denied, the agent will contact the payer by calling the
number(s) listed in athenaNet on the payer setup page, or by another contact
method as directed by Athena.
The Denials Management team will follow documented workflows supplied by Athena.
Whenever possible, reconsideration should be initiated over the phone. Team
members must exercise any available opportunity to initiate action over the
phone or a follow-up faxed resubmission, which may quickly re-start activity on
the claim and to obtain payment. Details of the call and the relevant data
points collected for each payer contact event will be updated in athenaNet
through (i) direct entry in unique data fields and (ii) creation of an updated
claim note, which contains a unique kick code to characterize the information
received from the payer and to identify the specific reason for the call.

3.   Pricing.

     In consideration for the provision of the Services described in this
Statement of Work, Athena will pay Perot Systems at the rate of $* per
transaction.

4.   Process Turnaround Time and Quality Standards

*

4 of 6



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
*

5.   Workflow, Security, and Technology

Specific workflow and training documentation will be provided by Athena. All
work to be completed must be based in, and all responses logged in, athenaNet
directly. All PHI and transaction data must be directly entered into athenaNet
and not stored in any auxiliary systems.

5 of 6



--------------------------------------------------------------------------------



 



Whenever present, discreet data fields must be individually populated to store
information rather than storing the same in free text note fields.

6.   Athena Responsibilities

Athena is responsible for maintaining the underlying functionality that supports
the worklists and queueing of records for each of these payer contact
activities. Athena is further responsible for providing detailed workflow
information and supplemented training information as needed to support the
activities.
IN WITNESS WHEREOF, the Parties hereto have executed this Statement of Work as a
sealed instrument as of the Effective Date set forth above.

                  VISION BUSINESS PROCESS SOLUTIONS INC.   ATHENAHEALTH, INC.  
 
 
               
By:
Name:
  /s/ Charles N Bell
 
Charles N. Bell   By:
Name:   /s/ James M. MacDonald
 
James M. Macdonald    
Title:
  Assistant Secretary   Title:   SVP & COO    
Date:
  6/30/08   Date:   6/30/08    

6 of 6



--------------------------------------------------------------------------------



 



STATEMENT OF WORK

     
Statement of Work Number:
  003 
Service Description:
  ENROLLMENT SERVICES

This Statement of Work (the “Statement of Work”) is entered into as of the 1st
day of January, 2009 (the “Effective Date”) by and among, on the one hand
athenahealth, Inc. (“Athena”), and on the other hand Vision Business Process
Solutions, Inc. (“Perot Systems”) and is subject to, and upon execution shall be
incorporated into the Master Agreement (the “Master Agreement”) between Athena
and Perot Systems dated as of June 30, 2008.
Unless otherwise defined herein, capitalized terms used in this Statement of
Work shall have the same meanings as set forth in the Master Agreement.

1.   Term.

     This Statement of Work shall be in effect for a period of one (1) year from
the Effective Date (the “Initial Term”). Upon expiration of the Initial Term,
this Statement of Work will automatically be renewed for consecutive additional
terms of one (1) year each unless either party gives at least six (6) months
notice of its intent not to renew. Either party may terminate this Statement of
Work at any time, without cause, by giving the other party at least six
(6) months prior notice. Notwithstanding the foregoing, either Party may
terminate this Statement of Work as provided in this Statement of Work or in the
Master Agreement.

2.   Services.

Perot Systems shall provide the following Services subject to the terms of this
Statement of Work in accordance with the business rules supplied by Athena:
a. Enrollment Services: Enrollment Services includes five areas of work:
(i) Pay-to, (ii) Pay-to Change, (iii) Lockbox Migrations, (iv) Eligibility
Report, (v) Small Group Implementation, and (vi) Post Live Provider Number Add.
Each activity is defined and described below.
i. Pay-to
Pay-to services involve working claims which are moved to the Pay-to Bucket in
athenaNet claim tracking, to check whether the provider’s Pay-to address is
correct. The Pay-to data is copied and saved from Citrix to the Local Drive.
Claims are then allotted to each Enrollment Analyst, in an excel worksheet saved
in the local disk. The Analyst then places a call to the Payer, to verify the
accuracy of the Pay-to address. Once the Payer has verified the correct Pay-to
address, then the same is documented in the athenaNet System along with the
effective date and appropriate kick code. In addition, the required documents
(W-9, request letter, Payer form) are faxed to the Payer to change the address.
ii. Pay-to Change
Pay-to Change involves confirming with the Payer that the address change request
has been completed properly. This confirmation consists of a follow up call
after the address change request has been sent. The Enrollment Analyst calls the
Payer, to verify if the Pay-to address has been updated as requested. If the
Payer has the correct Pay-to address, then it will be documented in the
athenaNet System with the effective date and appropriate Kick code; in addition,
the required documents (w9, request letter, Payer form) are faxed to the Payer
to request that the change in the address be made.

1 of 4



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
iii. Lockbox Migrations
The Service entails a change of the billing address for an entire medical group.
In this process, documentation is done within Citrix and not in athenaNet. A
list of Payers is entered into an excel spreadsheet and saved to Citrix. The
Enrollment Analyst then places calls to the Payer and confirms their process for
changing Pay-to addresses. The required documents (w9, request letter, Payer
form) are then faxed to the Payer to change the address. Enrollment Analysts
make follow up phone calls to the Payer(s) until the new Pay-to address has been
confirmed with all Payers.
iv. Eligibility Error Report
The Service entails working a list of eligibility enrollment errors, which are
saved to an excel spreadsheet on Citrix. Enrollment Analysts review the
spreadsheet and refer to the Payer Set-up Guide to determine the eligibility
enrollment process for Payers and clearinghouses. The Enrollment Analysts then
follow the process outlined in the Payer Set-up Guide to complete enrollment.
v. Small Groups Implementations
The service entails completion of all necessary enrollment work required to
bring a practice live on AthenaNet. Enrollment Analysts call Payers to verify
provider and group numbers; complete enrollment paperwork to enroll clients for
electronic transactions, including E-Claims, Electronic Remittance Advice,
eligibility and Electronic Funds Transfer; follow up with Payers to make sure
enrollment paperwork is approved; and change the practice’s Pay-to address with
Payers.
vi. Post Live Provider Number Add
The service entails verification of provider and/or medical group information
with payers. The following data elements may be included as part of the service:
Provider Legacy Number, Medical Group Legacy Number, Medical Group Legacy Number
Override, Individual NPI Number, Group NPI Number, Department NPI Number, UPIN
Number, Medical License Number, Pay-to-address.

3.   Pricing.

In consideration for the provision of the Services described in this Statement
of Work, Athena will pay Perot Systems at the rate of $* per full-time
equivalent employee (“FTE”) hour.
The ramp-up pricing for Perot Systems new FTEs shall be charged at fifty percent
(50%) of the standard hourly rate for the first twenty two (22) business days
(the “Ramp-up Period) from their respective start dates.
The parties shall consider moving to a transaction-based payment during the end
of the term of the Statement of Work when mutually agreed.

4.   Reporting.

     Each month, in connection with the monthly invoice, Perot Systems will
provide an allocation of hours worked on each enrollment services activity as
outlined in 2a.

2 of 4



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

5.   Process Turnaround Time; Quality Standards

*

6.   Workflow, Security, and Technology.

Specific workflow and training documentation will be provided by Athena. All
work to be completed must be based in, and all responses logged in, athenaNet
directly. All PHI and transaction data must be directly entered into athenaNet
and not stored in any auxiliary systems. Whenever present, discreet data fields
must be individually populated to store information rather than storing the same
in free text note fields.

7.   Athena Responsibilities.

Athena is responsible for maintaining the underlying functionality that supports
the worklists for each of these enrollment services activities. Athena is
further responsible for providing detailed workflow information and supplemented
training information as needed to support the activities.
IN WITNESS WHEREOF, the Parties hereto have executed this Statement of Work as a
sealed instrument as of the Effective Date set forth above.
[Signatures Appear on Following Page]

3 of 4



--------------------------------------------------------------------------------



 



                  VISION BUSINESS PROCESS SOLUTIONS INC.   ATHENAHEALTH, INC.  
 
 
               
By:
Name:
  /s/ Charles N Bell
 
Charles N. Bell  
By:
Name:
  /s/ James M. MacDonald
 
James M. MacDonald
Title:
  Assistant Secretary   Title:   SVP & COO    
Date:
  6/30/08   Date:   6/30/08    

4 of 4



--------------------------------------------------------------------------------



 



STATEMENT OF WORK

     
Statement of Work Number:
  004 
Service Description:
  CLINICAL PROCESSING SERVICES

This Statement of Work (the “Statement of Work”) is entered into effective as of
the 1st day of January, 2009 (the “Effective Date”) by and among, on the one
hand athenahealth, Inc. (“Athena”), and on the other hand Vision Business
Process Solutions, Inc. (“Perot Systems”) and is subject to, and upon execution
shall be incorporated into the Master Agreement (the “Master Agreement”) between
Athena and Perot Systems dated as of June 30, 2008.
Unless otherwise defined herein, capitalized terms used in this Statement of
Work shall have the same meanings as set forth in the Master Agreement.

1.   Term.

     This Statement of Work shall be in effect for a period of one (1) year from
the Effective Date (the “Initial Term”). Upon expiration of the Initial Term,
this Statement of Work will automatically be renewed for consecutive additional
terms of one (1) year each unless either party gives at least six (6) months
notice of its intent not to renew. Either party may terminate this Statement of
Work at any time, without cause, by giving the other party at least six
(6) months prior notice. Notwithstanding the foregoing, either Party may
terminate this Statement of Work as provided in this Statement of Work or in the
Master Agreement.

2.   Services.

Subject to the terms of this Statement of Work, Perot Systems will access
clinical documents through athenaNet (“Documents”) and conduct the following
activities with respect to the Documents in accordance with the business rules
supplied by Athena (“Business Rules”):
a. Classification. Identify the Document type and classify each Document in
athenaNet in accordance with the Business Rules. Perot Systems will also, if
applicable and in accordance with the Business Rules, identify the patient to
whom a Document applies by reviewing the unique identifiers in each relevant
Document.
b. Data Entry. Enter appropriate data into the relevant fields in athenaNet in
accordance with the Business Rules.
c. Quality Assurance. Perform quality assurance steps on each Document by
comparing the information that Perot Systems enters in athenaNet to the data
contained within each Document, in accordance with quality assurance measures as
mutually agreed between Athena and Perot Systems. In addition, Athena and Perot
Systems shall work together during the term of this Statement of Work to develop
formal, written Clinical Services quality assurance specifications (the “QA
Specifications”) which shall apply upon approval by Athena and Perot Systems.
Prior to approval of the QA Specifications, quality assurance shall be performed
by both Perot Systems and Athena. Upon such approval of the QA Specifications,
Perot Systems shall assume full responsibility for quality assurance with
respect to the Clinical Services.

3.   Athena’s Obligations. Athena will provide or perform the following in order
for Perot Systems to perform its obligations under this Statement of Work:

a. Athena will work with Perot Systems to develop the Business Rules and to
update the Business Rules from time to time as appropriate, and will provide
Perot Systems with such updated Business Rules when they are available.

1 of 3



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

  b.   Athena will import the Documents into athenaNet in a timely manner.    
c.   Athena will work with Perot Systems to provide regular training updates as
new functionality is introduced into the system, and will provide related
documentation to Perot Systems as it becomes available.     d.   Athena will
provide Perot Systems with such level of athenaNet access as is necessary to
provide the services under the Statement of Work.

Perot Systems shall not be liable for any delay or failure in performing its
obligations, if such delay or failure is attributable to any delay or failure of
Athena to perform its obligations as set out herein or under the Agreement in a
timely manner.

4.   Pricing.

In consideration for the provision of the Services described in this Statement
of Work, Athena will pay Perot Systems as follows per full-time equivalent
employee (“FTE”) hour:

      Staff Type   Base Price
Staff With Clinical Background
  $  * per FTE hour
Staff Without Clinical Background
  $  * per FTE hour

The ramp-up pricing for Perot Systems new FTEs shall be charged at fifty percent
(50%) of the standard hourly rate for the first twenty two (22) business days
(the “Ramp-up Period) from their respective start dates.
The parties shall consider moving to a transaction-based payment during the end
of the term of the Statement of Work when mutually agreed.


5.   Reporting.

Each month, in connection with the monthly invoice, Perot Systems will provide
an allocation of hours worked by all Perot Systems staff, broken down by staff
type.

6.   Process Turnaround Time and Quality Standards

*

2 of 3



--------------------------------------------------------------------------------



 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
*
IN WITNESS WHEREOF, the Parties hereto have executed this Statement of Work as a
sealed instrument as of the Effective Date set forth above.

                  VISION BUSINESS PROCESS SOLUTIONS INC.   ATHENAHEALTH, INC.  
 
 
               
By:
Name:
  /s/ Charles N Bell
 
Charles N. Bell   By:
Name:   /s/ James M. MacDonald
 
James M. MacDonald    
Title:
  Assistant Secretary   Title:   SVP & COO    
Date:
  6/30/08   Date:   6/30/08    

3 of 3